Exhibit 10.1

 

EXECUTION COPY

 

 

 

CSGQ TRUST

 

 

Issuer,

 

CITIBANK, N.A.

 

Note Administrator

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

Indenture Trustee

 

 

MASTER INDENTURE

 

Dated as of June 25, 2002

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

Section 1.01.

Definitions

 

Section 1.02.

Other Definitional Provisions

ARTICLE II

THE NOTES

 

Section 2.01.

Form Generally

 

Section 2.02.

Denominations

 

Section 2.03.

Execution, Authentication and Delivery

 

Section 2.04.

Authenticating Agent

 

Section 2.05.

Registration of and Limitations on Transfer and Exchange  of Notes

 

Section 2.06.

Mutilated, Destroyed, Lost or Stolen Notes

 

Section 2.07.

Persons Deemed Owners

 

Section 2.08.

Appointment of Paying Agent

 

Section 2.09.

Access to List of Noteholders’ Names and Addresses

 

Section 2.10.

Cancellation

 

Section 2.11.

New Issuances

ARTICLE III

COVENANTS OF ISSUER

 

Section 3.01.

Payment of Principal and Interest

 

Section 3.02.

Maintenance of Office or Agency

 

Section 3.03.

Money for Note Payments to Be Held in Trust

 

Section 3.04.

Existence

 

Section 3.05.

Protection of Trust

 

Section 3.06.

Opinions as to Collateral

 

Section 3.07.

Performance of Obligations; Servicing of Receivables

 

Section 3.08.

Negative Covenants

 

Section 3.09.

Statements as to Compliance

 

Section 3.10.

Issuer May Consolidate, Etc., Only on Certain Terms

 

Section 3.11.

Successor Substituted

 

Section 3.12.

No Other Business

 

Section 3.13.

No Borrowing

 

i

--------------------------------------------------------------------------------


 

 

Section 3.14.

Servicer’s Obligations. The Issuer shall use all reasonable efforts to cause the
Servicer to comply with all of its obligations under the Transaction Documents

 

Section 3.15.

Guarantees, Loans, Advances and Other Liabilities

 

Section 3.16.

Capital Expenditures

 

Section 3.17.

Removal of Administrator

 

Section 3.18.

Restricted Payments

 

Section 3.19.

Notice of Events of Default

 

Section 3.20.

Further Instruments and Acts

ARTICLE IV

SATISFACTION AND DISCHARGE

 

Section 4.01.

Satisfaction and Discharge of this Indenture

 

Section 4.02.

Application of Trust Money

ARTICLE V

REDEMPTION EVENTS, DEFAULTS AND REMEDIES

 

Section 5.01.

Redemption Events

 

Section 5.02.

Events of Default

 

Section 5.03.

Acceleration of Maturity; Rescission and Annulment

 

Section 5.04.

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

 

Section 5.05.

Remedies; Priorities

 

Section 5.06.

Optional Preservation of the Collateral

 

Section 5.07.

Limitation on Suits

 

Section 5.08.

Unconditional Rights of Noteholders to Receive Principal and Interest

 

Section 5.09.

Restoration of Rights and Remedies

 

Section 5.10.

Rights and Remedies Cumulative

 

Section 5.11.

Delay or Omission Not Waiver

 

Section 5.12.

Rights of Noteholders to Direct Indenture Trustee

 

Section 5.13.

Waiver of Past Defaults

 

Section 5.14.

Undertaking for Costs

 

Section 5.15.

Waiver of Stay or Extension Laws

 

Section 5.16.

Sale of Receivables

 

Section 5.17.

Action on Notes

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

THE INDENTURE TRUSTEE; THE NOTE ADMINISTRATOR

 

Section 6.01.

Notice of Defaults

 

Section 6.02.

Certain Rights of Indenture Trustee and Note Administrator

 

Section 6.03.

[Reserved]

 

Section 6.04.

Not Responsible for Recitals or Issuance of Notes

 

Section 6.05.

May Hold Notes

 

Section 6.06.

Money Held in Trust

 

Section 6.07.

Compensation, Reimbursement and Indemnification

 

Section 6.08.

Replacement of Indenture Trustee and Note Administrator

 

Section 6.09.

Successor Indenture Trustee or Successor Note Administrator by Merger

 

Section 6.10.

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

 

Section 6.11.

Eligibility; Disqualification

 

Section 6.12.

Tax Returns

 

Section 6.13.

Representations and Covenants of the Indenture Trustee and the Note
Administrator

 

Section 6.14.

Custody of the Collateral

ARTICLE VII

NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER

 

Section 7.01.

Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders

 

Section 7.02.

Preservation of Information; Communications to Noteholders

ARTICLE VIII

ALLOCATION AND APPLICATION OF COLLECTIONS

 

Section 8.01.

Collection of Money

 

Section 8.02.

Rights of Noteholders

 

Section 8.03.

Establishment of Collection Account

 

Section 8.04.

Collections; Daily Release of Collections; Allocations

 

Section 8.05.

Shared Principal Collections

 

iii

--------------------------------------------------------------------------------


 

 

Section 8.06.

[Reserved]

 

Section 8.07.

Release of Collateral; Eligible Loan Documents

 

Section 8.08.

Opinion of Counsel

ARTICLE IX

DISTRIBUTIONS AND REPORTS TO NOTEHOLDERS

ARTICLE X

SUPPLEMENTAL INDENTURES

 

Section 10.01.

Supplemental Indentures Without Consent of Noteholders

 

Section 10.02.

Supplemental Indentures with Consent of Noteholders

 

Section 10.03.

Execution of Supplemental Indentures

 

Section 10.04.

Effect of Supplemental Indenture

 

Section 10.05.

Reference in Notes to Supplemental Indentures

ARTICLE XI

TERMINATION

 

Section 11.01.

Termination of Trust

 

Section 11.02.

Final Distribution

 

Section 11.03.

Termination Distributions

ARTICLE XII

MISCELLANEOUS

 

Section 12.01.

Compliance Certificates and Opinions etc

 

Section 12.02.

Form of Documents Delivered to Indenture Trustee

 

Section 12.03.

Acts of Noteholders

 

Section 12.04.

Notices, Etc. to Indenture Trustee and Issuer

 

Section 12.05.

Notices to Noteholders; Waiver

 

Section 12.06.

Alternate Payment and Notice Provisions

 

Section 12.07.

Effect of Headings and Table of Contents

 

Section 12.08.

Successors and Assigns

 

Section 12.09.

Severability

 

Section 12.10.

Benefits of Indenture

 

Section 12.11.

Legal Holidays

 

Section 12.12.

GOVERNING LAW

 

Section 12.13.

Counterparts

 

Section 12.14.

Trust Obligation

 

Section 12.15.

No Petition

 

iv

--------------------------------------------------------------------------------


 

 

Section 12.16.

Limitation of Liability

 

Section 12.17.

Certain Commercial Law Representations and Warranties

 

v

--------------------------------------------------------------------------------


 

This MASTER INDENTURE, dated as of June 25, 2002 (herein, as amended, modified
or supplemented from time to time as permitted hereby, called this “Indenture”),
between CSGQ Trust, a business trust created under the laws of the State of
Delaware (herein, together with its permitted successors and assigns, called the
“Issuer” or the “Trust”), U.S. Bank National Association, a national banking
association, as indenture trustee (herein, together with its successors in the
trusts hereunder, called the “Indenture Trustee”) and Citibank, N.A., a national
association, as note administrator (herein, together with its successors in the
trusts hereunder, called the “Note Administrator”).  This Indenture may be
supplemented at any time and from time to time by an indenture supplement in
accordance with Article X hereof (an “Indenture Supplement,” and any Indenture
Supplement together with this Indenture and amendments hereof collectively
referred to as the “Agreement”).  If a conflict exists between the terms and
provisions of this Indenture and any Indenture Supplement, the terms and
provisions of the Indenture Supplement shall be controlling with respect to the
related Series.

 

PRELIMINARY STATEMENT

 

The Issuer has duly authorized the execution and delivery of this Indenture to
provide for issuances of its asset backed notes in one or more series (the
“Notes”) and the issuance of interests representing an amount of Receivables
securing any such Series of Notes in excess of the invested amount of such
Notes, all as provided in this Indenture and any related Indenture Supplement. 
All covenants and agreements made by the Issuer herein are for the benefit and
security of the Noteholders and any Series Enhancer.  The Issuer is entering
into this Indenture, and the Indenture Trustee is accepting the trusts created
hereby, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.

 

Simultaneously with the delivery of this Indenture the Issuer is entering into
the Transfer and Servicing Agreement with CompuCredit Corporation, a Georgia
corporation (the “Servicer”), CSG Funding, LLC, a Delaware limited liability
company (the “O/C Holder”), and PACCT, LLC, a Delaware limited liability company
(the “Transferor”), pursuant to which (a) the Transferor will convey to the
Issuer all of its right, title and interest in, to and under the Receivables and
(b) the Servicer will agree to service the Receivables and make collections
thereon on behalf of the Noteholders.

 

Under the Transfer and Servicing Agreement, Receivables arising in the Accounts
from time to time will be conveyed thereunder to the Issuer.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Holders of the Notes and the holders of any other interests in the Receivables
as specified in the related Indenture Supplement, all of the Issuer’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
all of the Issuer’s property, including, without limitation (a) the Receivables
existing at the close of business on the Cut-Off Date and thereafter created or
acquired by the Trust from time to time and arising in connection with the
Accounts, (b) all Interchange and Recoveries allocable to the Issuer as provided
in the Transfer and Servicing Agreement and all monies due or to become due and
all amounts received or receivable with respect thereto, (c) all monies and
other property credited to the Collection Account and the Series Accounts
(including any subaccounts of such account), and all interest, dividends,
earnings, income and other distributions from time to time received, receivable
or otherwise distributed or distributable thereto or in respect thereof
(including any accrued discount realized on liquidation of any investment
purchased at a discount), (d) all rights, remedies, powers,

 

--------------------------------------------------------------------------------


 

privileges and claims of the Issuer under or with respect to any Series
Enhancement, the Trust Agreement, the Transfer and Servicing Agreement or the
Receivables Purchase Agreement (whether arising pursuant to the terms of such
Series Enhancement, the Trust Agreement, the Transfer and Servicing Agreement or
the Receivables Purchase Agreement or otherwise available to the Issuer at law
or in equity), including, without limitation, the rights of the Issuer to
enforce such Series Enhancement, the Trust Agreement, the Transfer and Servicing
Agreement or the Receivables Purchase Agreement, and to give or withhold any and
all consents, requests, notices, directions, approvals, extensions or waivers
under or with respect to such Series Enhancement, the Trust Agreement, the
Transfer and Servicing Agreement or the Receivables Purchase Agreement to the
same extent as the Issuer could but for the assignment and security interest
granted to the Indenture Trustee for the benefit of the Noteholders and the
holders of any other interests in the Receivables as specified in the related
Indenture Supplement, (e) all money, accounts, general intangibles, chattel
paper, instruments, documents, goods, investment property, deposit accounts,
certificates of deposit, letters of credit, and advices of credit consisting of,
arising from, or related to the foregoing, (f) all other property of the Issuer,
and (g) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds, products, rents, receipts or profits of the
conversion, voluntary or involuntary, into cash or other property, all cash and
non-cash proceeds, and other property consisting of, arising from or relating to
all or any part of any of the foregoing; in each case, excluding the Transferor
Amount and all amounts distributable to the Holders of any Certificates pursuant
to the terms of any Transaction Document (collectively, the “Collateral”).

 

LIMITED RECOURSE

 

The obligation of the Issuer to make payments of principal of, interest on and
other amounts with respect to, the Notes or any other interests in the
Receivables specified in the related Indenture Supplement is limited by recourse
only to the Collateral.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.          Definitions.

 

Whenever used in this Indenture, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

“Accounts Owner” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“Act” shall have the meaning specified in subsection 12.03(a).

 

“Administration Agreement” shall mean the Administration Agreement, dated as of
June 25, 2002, between the Issuer and the Administrator, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Administrator” shall mean CSG, LLC, or its permitted successors and assigns, or
any successor Administrator under the Administration Agreement.

 

2

--------------------------------------------------------------------------------


 

 

“Adverse Effect” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“Agreement” shall mean this Master Indenture, as the same may be amended,
supplemented or otherwise modified from time to time, including, with respect to
any Series or Class, the related Indenture Supplement.

 

“Applicants” shall have the meaning specified in Section 2.09.

 

“Authorized Officer” shall mean:

 

(a)           with respect to the Issuer, any officer of the Owner Trustee who
is authorized to act for the Owner Trustee in matters relating to the Issuer and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Owner Trustee to the Indenture
Trustee and the Note Administrator on the relevant Closing Date (as such list
may be modified or supplemented from time to time thereafter) and any Vice
President or more senior officer of the Administrator who is authorized to act
for the Administrator in matters relating to the Issuer and to be acted upon by
the Administrator pursuant to the Administration Agreement and who is identified
on the list of Authorized Officers (containing the specimen signatures of such
officers) delivered by the Administrator to the Indenture Trustee and the Note
Administrator on the relevant Closing Date (as such list may be modified or
supplemented from time to time thereafter);

 

(b)           with respect to the Transferor, any officer of the Transferor who
is authorized to act for the Transferor in matters relating to the Transferor
and who is identified on the list of Authorized Officers, containing the
specimen signature of each such Person, delivered by the Transferor to the
Indenture Trustee and the Note Administrator on the relevant Closing Date (as
such list may be modified or supplemented from time to time thereafter);

 

(c)           with respect to the Servicer, any officer of the Servicer who is
authorized to act for the Servicer in matters relating to the Servicer and who
is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Servicer to the Indenture
Trustee and the Note Administrator on the relevant Closing Date (as such list
may be modified or supplemented from time to time thereafter);

 

(d)           with respect to the O/C Holder, any officer of the O/C Holder who
is authorized to act for the O/C Holder in matters related to the O/C Holder and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the O/C Holder to the Indenture
Trustee and the Note Administrator on the relevant Closing Date (as such list
may be modified or supplemented from time to time thereafter); and

 

(e)           with respect to the Note Administrator, any officer of the Note
Administrator who is authorized to act for the Note Administrator in matters
related to the Note Administrator and who is identified on the list of
Authorized Officers, containing the specimen signature of each such Person,
delivered by the Note Administrator to the Indenture Trustee on the relevant
Closing Date (as such list may be modified or supplemented from time to time
thereafter).

 

3

--------------------------------------------------------------------------------


 

“Business Day” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“Certificate Trust Agreements” shall mean the Pass-Through Trust Agreement,
Series 2002-1, dated as of June 25, 2002, among CSGQ Trust, Presidio Trust, the
Certificate Trustee and the Certificate Administrator and each supplement
thereto.

 

“Certificate Administrator” shall mean the certificate administrator under the
Certificate Trust Agreements.

 

“Certificate Trustee” shall mean the trustee under the Certificate Trust
Agreements.

 

“Certificates” shall have the meaning specified in the Trust Agreement.

 

“Class” shall mean, with respect to any Series, any one of the classes of Notes
or other interests in the Receivables of that Series, as specified in the
related Indenture Supplement.

 

“Closing Date” shall mean, with respect to any Series, the closing date
specified in the related Indenture Supplement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in the Granting Clause of this
Indenture.

 

“Collection Account” shall have the meaning specified in Section 8.03.

 

“Collections” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“CompuCredit” shall mean CompuCredit Corporation, a Georgia corporation.

 

“Controlling Noteholders” shall mean the holders of at least 50% of the
Outstanding Amount of the Class A Notes (as so designated in the related
Indenture Supplement) or, if the Class A Notes have been paid in full, 50% of
the Outstanding Amount of the Class B Notes (as so designated in the related
Indenture Supplement).  The Certificate Trustee as Holder, if applicable, shall
vote in accordance with the provisions of the relevant Pass-Through Trust
Agreement.

 

“Corporate Trust Office” means (i) the principal office of the Indenture Trustee
at which at any particular time its corporate trust business shall be
administered, which office on the date of the execution of this Indenture is
located at 180 East Fifth Street, St. Paul, Minnesota 55101, Attention:
Structured Finance/Project PACCT, or at such other address as the Indenture
Trustee may designate from time to time by notice to the Noteholders, the Note
Administrator, the Certificate Trustee, the Certificate Administrator and the
Transferor, or the principal corporate trust office of any successor Indenture
Trustee (the address of which the successor Indenture Trustee will notify the
Noteholders, the Note Administrator, the O/C Holder, the Certificate Trustee,
the Certificate Administrator and the Transferor); and (ii) the principal office
of the Note Administrator at which at any particular time its corporate trust
business shall be administered, which office on the date of the execution of
this Indenture is located at 111 Wall Street, Zone 3,

 

4

--------------------------------------------------------------------------------


 

14th Floor, New York, New York 10005, Attention: Structured Finance Group/PACCT,
Series 2001-1, or at such other address as the Note Administrator may designate
from time to time by notice to the Noteholders, the Indenture Trustee, the
Certificate Trustee, the Certificate Administrator and the Transferor, or the
principal corporate trust office of any successor Note Administrator (the
address of which the successor Note Administrator will notify the Noteholders,
the Indenture Trustee, the O/C Holder, the Certificate Trustee, the Certificate
Administrator and the Transferor); provided that for the purposes of Section
3.02, the address of any such office shall be in the Borough of Manhattan of the
City of New York.

 

“CSG, LLC” shall mean CSG, LLC, a Delaware limited liability company, or any of
its successors or assigns.

 

“Cut-Off Date” shall mean May 31, 2002.

 

“Date of Processing” shall have the meaning specified in the Transfer and
Servicing Agreement.

 

“Default” shall mean any occurrence that is, or with notice or the lapse of time
or both would become, an Event of Default.

 

“Defaulted Receivables” shall have the meaning specified in the Transfer and
Servicing Agreement.

 

“Definitive Notes” shall mean Notes in definitive, fully registered form.

 

“Deposit Date” shall mean each day on which the Servicer deposits Collections in
the Collection Account.

 

“Determination Date” shall mean, unless otherwise specified in the Indenture
Supplement for a particular Series, the fourth Business Day preceding the
Distribution Date.

 

“Distribution Date” shall mean, with respect to any Series, the date specified
in the applicable Indenture Supplement.

 

“Dollars,” “$” or “U.S. $” shall mean United States dollars.

 

“DTC” shall mean The Depository Trust Company and any successors thereto.

 

“Eligible Institution” shall mean a depository institution (which may include
the Owner Trustee, the Certificate Trustee, the Certificate Administrator, the
Note Administrator or the Indenture Trustee) organized under the laws of the
United States or any one of the states thereof, or the District of Columbia (or
any domestic branch of a foreign bank), and which depository institution at all
times (a) has either (i) a long-term unsecured debt rating of “Aa3” or better by
Moody’s or (ii) a certificate of deposit rating of “P-1” by Moody’s, (b) has
either (i) a long-term unsecured debt rating of “AA-” by Standard & Poor’s or
(ii) a certificate of deposit rating of “A-1+” by Standard & Poor’s and (c) is a
member of the FDIC.  Notwithstanding the previous sentence, any institution the
appointment of which satisfies the Rating Agency Condition shall be considered
an Eligible Institution.  If so qualified, the Servicer may be considered an
Eligible Institution for the purposes of this definition.

 

5

--------------------------------------------------------------------------------


 

“Eligible Investments” shall mean, as of any date of determination, the
following instruments, investment property, or other property, other than
securities issued by or obligations of CompuCredit and any Accounts Owner, which
evidence:

 

(a)           direct obligations of, or obligations fully guaranteed as to
timely payment of principal and interest by, the United States of America;

 

(b)           demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof, or the District of Columbia (or domestic branches of foreign
banks) and subject to supervision and examination by federal or state banking or
depository institution authorities; provided that at the time of the Trust’s
investment or contractual commitment to invest therein, the short-term debt
rating of such depository institution or trust company shall be in the highest
rating category of Standard & Poor’s and of Moody’s unless otherwise specified
in the related Indenture Supplement;

 

(c)           commercial paper or other short-term obligations (having original
or remaining maturities of no more than thirty (30) days) having, at the time of
the Trust’s investment or contractual commitment to invest therein, a rating in
the highest rating category of Standard & Poor’s and of Moody’s unless otherwise
specified in the related Indenture Supplement;

 

(d)           demand deposits, time deposits and certificates of deposit which
(i) are scheduled to mature on a date occurring no later than the immediately
succeeding Distribution Date, (ii) are fully insured by the FDIC and (iii) have,
at the time of the Trust’s investment therein, a rating in the highest rating
category of Standard & Poor’s and of Moody’s unless otherwise specified in the
related Indenture Supplement;

 

(e)           bankers’ acceptances (having original maturities of no more than
365 days) issued by any depository institution or trust company referred to in
clause (b) above;

 

(f)            money market funds having, at the time of the Trust’s investment
therein, a rating in the highest rating category of Standard & Poor’s and of
Moody’s unless otherwise specified in the related Indenture Supplement
(including funds for which the Indenture Trustee or the Certificate Trustee or
any of their respective Affiliates is investment manager or advisor);

 

(g)           time deposits (other than those referred to in clause (b) or (d)
above), with a Person whose commercial paper has a credit rating satisfactory to
Standard & Poor’s and Moody’s unless otherwise specified in the related
Indenture Supplement and which are scheduled to mature on a date occurring no
later than the immediately succeeding Distribution Date; or

 

(h)           any other investment of a type or rating that satisfies the Rating
Agency Condition.

 

“Enhancement Agreement” shall mean any agreement, instrument or document
governing the terms of any Series Enhancement or pursuant to which any Series
Enhancement is issued or outstanding.

 

6

--------------------------------------------------------------------------------


 

“Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of the
Euroclear System and any successor thereto.

 

“Event of Default” shall have the meaning specified in Section 5.02.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor
thereto.

 

“Finance Charge Receivables” shall have the meaning specified in the Transfer
and Servicing Agreement.

 

“Final Maturity Date” shall mean, with respect to any Series, the final maturity
date for such Series specified in the related Indenture Supplement.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Grant” means to mortgage, pledge, bargain, warrant, alienate, remise, release,
convey, assign, transfer, create, and grant a lien upon and a security interest
in and right of set-off against, deposit, set over and confirm pursuant to this
Indenture.  A Grant of the Collateral or of any other agreement or instrument
shall include all rights, powers and options (but none of the obligations) of
the Granting party thereunder, including the immediate and continuing right to
claim for, collect, receive and give receipt for principal and interest payments
in respect of the Collateral and all other monies payable thereunder, to give
and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring Proceedings in the name
of the Granting party or otherwise and generally to do and receive anything that
the Granting party is or may be entitled to do or receive thereunder or with
respect thereto.

 

“Indenture” shall mean this Master Indenture, dated as of June 25, 2002, among
the Issuer, the Note Administrator and the Indenture Trustee, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Indenture Supplement” shall mean, with respect to any Series, a supplement to
the Indenture, executed and delivered in connection with the original issuance
of the Notes of such Series pursuant to Section 10.01, and an amendment to this
Indenture executed pursuant to Sections 10.01 or 10.02, and, in either case,
including all amendments thereof and supplements thereto.

 

“Indenture Trustee” shall mean U.S. Bank National Association, a national
banking association, in its capacity as indenture trustee under the Agreement,
its successors in interest and any successor indenture trustee under the
Agreement.

 

“Independent” shall mean, when used with respect to any specified Person, that
the Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Transferor and any Affiliate of any of the foregoing Persons, (b)
does not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, the Transferor or any Affiliate
of any of the foregoing Persons and (c) is not connected with the Issuer, any
such other obligor, the Transferor or any Affiliate of any of the foregoing
Persons as

 

7

--------------------------------------------------------------------------------


 

an officer, employee, promoter, underwriter, trustee, partner, director or
Person performing similar functions.

 

“Indirect Participant” shall mean other Persons such as securities brokers and
dealers, banks and trust companies that clear or maintain a custodial
relationship with a participant of DTC, either directly or indirectly.

 

“Insolvency Event” shall have the meaning specified in subsection 5.01(a).

 

“Invested Amount” shall mean, with respect to any Series and for any date, an
amount equal to the “Invested Amount” specified in the related Indenture
Supplement.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“Issuer” shall mean the Trust.

 

“Issuer Order” and “Issuer Request” shall mean a written order or request signed
in the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee and/or the Note Administrator, as the case may be.

 

“Lien” shall have the meaning specified in the Transfer and Servicing Agreement.

 

“Majority Noteholders” shall mean, with respect to any Series, the Holders of
more than 50% of the Outstanding Amount of the Notes of such Series.  The
Certificate Trustee as Holder, if applicable, shall vote in accordance with the
provisions of the relevant Pass-Through Trust Agreement.

 

“Monthly Period” shall mean, with respect to each Distribution Date, unless
otherwise provided in an Indenture Supplement, the period from and including the
first day of the preceding calendar month to and including the last day of such
calendar month; provided, however, that the initial Monthly Period with respect
to any Series will commence on the Cut-Off Date with respect to such Series,
unless otherwise specified in the related Indenture Supplement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

 

“New Issuance” shall have the meaning specified in subsection 2.11(a).

 

“Note Administrator” shall mean Citibank, N.A., a national association in its
capacity as note administrator under this Indenture, its successors in interest
and any successor note administrator under this Indenture.

 

“Note Interest Rate” shall mean, as of any particular date of determination and
with respect to any Series or Class, the interest rate as of such date specified
therefor in the related Indenture Supplement.

 

“Note Register” shall have the meaning specified in Section 2.05.

 

8

--------------------------------------------------------------------------------


 

“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered on the Note Register or such other Person deemed to be a “Noteholder”
or “Holder” in any related Indenture Supplement.

 

“Notes” shall mean Notes of all Series issued by the Trust pursuant to the
Indenture and the applicable Indenture Supplements.

 

“Notice of Default” shall have the meaning specified in Section 5.02(c).

 

“O/C Certificate” shall mean the certificate executed by the Trust and
authenticated by or on behalf of the Indenture Trustee, which certificate
evidences an undivided interest in the O/C Invested Amount, as may be specified
in the related Indenture Supplement.

 

“O/C Holder” shall mean CSG Funding, LLC, a Delaware limited liability company,
and any permitted successors and assigns.

 

“Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Indenture Trustee and the Note
Administrator signed by any Authorized Officer of the Issuer, Transferor,
Servicer or O/C Holder, as applicable, under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 12.01, except
to the extent executed by the Owner Trustee on behalf of the Issuer.

 

“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for, or an employee of, the Person providing the opinion; provided that a Tax
Opinion shall be an opinion of nationally recognized tax counsel.

 

“Outstanding” shall mean, as of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture except:

 

(i)            Notes theretofore canceled by the Transfer Agent and Registrar or
delivered to the Transfer Agent and Registrar for cancellation;

 

(ii)           Notes or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with the Indenture Trustee or
any Paying Agent in trust for the Holders of such Notes (provided, however, that
if such Notes are to be redeemed, notice of such redemption has been duly given
pursuant to this Indenture or provision therefor, satisfactory to the Note
Administrator, has been made); and

 

(iii)          Notes in exchange for or in lieu of other Notes which have been
authenticated and delivered pursuant to this Indenture unless proof satisfactory
to the Note Administrator is presented that any such Notes are held by a
“protected purchaser” (as defined in the New York UCC);

 

; provided that in determining whether the Holders of the requisite Outstanding
Amount of the Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or under this Indenture or any Indenture
Supplement, Notes owned by the Issuer, the Transferor or any Affiliate or agent
thereof shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Notes that a Responsible Officer of the Indenture Trustee actually knows to be
so owned shall be so disregarded.  Notes so owned that have been pledged in good
faith may be regarded as

 

9

--------------------------------------------------------------------------------


 

Outstanding if the pledgee establishes to the satisfaction of the Indenture
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Transferor or any Affiliate or agent thereof.  In
making any such determination, the Indenture Trustee may rely on the
representations of the pledgee and shall not be required to undertake any
independent investigation.

 

“Outstanding Amount” means the aggregate principal amount of all Notes
Outstanding at the date of determination and, with respect to the Notes of a
particular Series, the aggregate principal amount of all Notes of such Series
which are Outstanding at the date of determination.

 

“Owner Trustee” shall mean Wilmington Trust Company, not in its individual
capacity, but solely as owner trustee under the Trust Agreement, its successors
in interest and any successor owner trustee under the Trust Agreement.

 

“Paired Series” shall mean (i) each Series which has been paired with another
Series (which Series may be prefunded or partially prefunded), such that the
reduction of the Invested Amount of such Series results in the increase of the
Invested Amount of such other Series, as described in the related Indenture
Supplements, and (ii) such other Series.

 

“Pass-Through Trust Agreement” shall mean the Pass-Through Trust Agreement dated
as of June 25, 2002 among CSGQ Trust, Presidio Trust, U.S. Bank National
Association, as certificate trustee, and Citibank, N.A., as certificate
administrator, as amended and supplemented from time to time.

 

“Paying Agent” shall mean any paying agent appointed pursuant to Section 2.08
and shall initially be the Note Administrator; provided that if the Indenture
Supplement for a Series so provides, a separate or additional Paying Agent may
be appointed with respect to such Series.

 

“Permitted Assignee” shall mean any Person who, if it were to purchase
Receivables (or interests therein) in connection with a sale thereof pursuant to
Sections 5.05(a) and 5.16, would not cause the Trust to be taxable as a publicly
traded partnership for federal income tax purposes.

 

“Person” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“Principal Receivables” shall have the meaning specified in the Transfer and
Servicing Agreement.

 

“Principal Sharing Series” shall mean a Series that, pursuant to the Indenture
Supplement therefor, is entitled to receive Shared Principal Collections.

 

“Principal Shortfall” shall have the meaning specified in Section 8.05.

 

“Principal Terms” shall mean, with respect to any Series, (a) the name or
designation; (b) the initial principal amount (or method for calculating such
amount) and the Invested Amount; (c) the Note Interest Rate for each Class of
Notes of such Series (or method for the determination thereof); (d) the payment
date or dates and the date or dates from which interest shall accrue; (e) the
method for allocating Collections to Noteholders; (f) the designation of any

 

10

--------------------------------------------------------------------------------


 

Series Accounts and the terms governing the operation of any such Series
Accounts; (g) the Servicing Fee; (h) the issuer and terms of any form of Series
Enhancement with respect thereto; (i) the terms on which the Notes of such
Series may be exchanged for Notes of another Series, repurchased by the
Transferor or remarketed to other investors; (j) the Final Maturity Date;
(k) the number of Classes of Notes of such Series and, if more than one Class,
the rights and priorities of each such Class; (l) the extent to which the Notes
of such Series will be issuable in temporary or permanent global form (and, in
such case, the depositary for such global note or notes, the terms and
conditions, if any, upon which such global note may be exchanged, in whole or in
part, for Definitive Notes, and the manner in which any interest payable on a
temporary or global note will be paid); (m) whether the Notes of such Series may
be issued in bearer form and any limitations imposed thereon; (n) the priority
of such Series with respect to any other Series; (o) whether such Series will be
part of a Group; (p) whether such Series will be a Principal Sharing Series;
(q) the Distribution Date; (r) whether such Series will or may be a Paired
Series and the Series with which it will be paired, if applicable; and (s) any
other terms of such Series.

 

“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Qualified Account” shall mean either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any one of the states thereof or the District of Columbia (or any
domestic branch of a foreign bank), and acting as a trustee for funds deposited
in such account, so long as any of the unsecured, unguaranteed senior debt
securities of such depository institution shall have a credit rating from each
Rating Agency in one of its generic credit rating categories that signifies
investment grade.

 

“Rating Agency” shall mean, with respect to any outstanding Series or Class,
each rating agency, as specified in the applicable Indenture Supplement,
selected by the Issuer to rate the Notes of such Series or Class.

 

“Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Issuer, the Note Administrator and the
Indenture Trustee in writing that such action will not result in a reduction or
withdrawal of the then existing rating of any outstanding Series or Class with
respect to which it is a Rating Agency or, with respect to any outstanding
Series or Class not rated by any Rating Agency, the written consent of the
Noteholders of such Series or Class or such other Persons as specified in the
Indenture Supplement for such Series.

 

“Receivables” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“Record Date” shall mean, with respect to any Distribution Date, the Business
Day immediately preceding the related Distribution Date unless otherwise
specified for a Series in the related Indenture Supplement.

 

“Redemption Date” shall mean, with respect to any Series, the date or dates, if
any, specified in the related Indenture Supplement.

 

“Redemption Event” shall mean, with respect to any Series, a Trust Redemption
Event or a Series Redemption Event.

 

11

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean (a) with respect to the Indenture Trustee, any
officer within the Corporate Trust Office having direct responsibility for the
administration of this Agreement, including any Vice President, Managing
Director, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge and familiarity with the particular subject,
(b) with respect to the Note Administrator, any officer within the Corporate
Trust Office having direct responsibility for the administration of this
Agreement, including any Vice President, Managing Director, Assistant Vice
President, Secretary, Assistant Secretary or any other officer of the Note
Administrator customarily performing functions similar to those performed by any
of the above designated officers and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge and familiarity with the particular subject and (c) with respect to
the Paying Agent, any officer within the corporate trust office having direct
responsibility for the administration of this Agreement, including any Vice
President, Managing Director, Assistant Vice President, Secretary, Assistant
Secretary or any other officer of the Paying Agent customarily performing
functions similar to those performed by any of the above designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge and familiarity with the
particular subject.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Series” shall mean any series of Notes or other interests issued pursuant to
this Indenture and the related Indenture Supplement.

 

“Series Account” shall mean any deposit, trust, securities escrow or similar
account maintained for the benefit of the Noteholders of any Series or Class, as
specified in any Indenture Supplement.

 

“Series Enhancement” shall mean the rights and benefits provided to the Trust or
the Noteholders of any Series or Class pursuant to any letter of credit, surety
bond, cash collateral account, collateral invested amount, spread account,
reserve account, guaranteed rate agreement, maturity liquidity facility, tax
protection agreement, interest rate swap agreement, interest rate cap agreement
or other similar arrangement.  The subordination of any Series or Class to
another Series or Class shall be deemed to be a Series Enhancement.

 

“Series Enhancer” shall mean the Person or Persons providing any Series
Enhancement, other than (except to the extent otherwise provided with respect to
any Series in the Indenture Supplement for such Series) the Noteholders of any
Series or Class which is subordinated to another Series or Class.

 

“Series Issuance Date” shall mean, with respect to any Series, the date on which
the Notes of such Series are to be originally issued in accordance with Section
2.11 and the related Indenture Supplement.

 

“Series Redemption Event” shall have, with respect to any Series, the meaning
specified pursuant to the related Indenture Supplement.

 

“Servicer” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

12

--------------------------------------------------------------------------------


 

“Servicer Default” shall have the meaning specified in the Transfer and
Servicing Agreement.

 

“Shared Principal Collections” shall have the meaning specified in Section 8.05.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division
The McGraw-Hill Companies Inc., and any successors thereto.

 

“Tax Opinion” shall mean, with respect to any action, an Opinion of Counsel to
the effect that, for federal income tax purposes, (a) such action will not
adversely affect the tax characterization as debt of the Notes of any
outstanding Series or Class that were characterized as debt at the time of their
issuance, (b) such action will not cause the Trust to be deemed to be an
association (or publicly traded partnership) taxable as a corporation and
(c) such action will not cause or constitute an event in which gain or loss
would be recognized by any Noteholder.

 

“Transaction Documents” shall mean, with respect to any Series of Notes, the
Certificate Trust Agreements, the Trust Agreement, the Receivables Purchase
Agreement, the Transfer and Servicing Agreement, this Indenture, the related
Indenture Supplement, the Administration Agreement and such other documents and
certificates delivered in connection therewith.

 

“Transfer Agent and Registrar” shall have the meaning specified in Section 2.05.

 

“Transfer and Servicing Agreement” shall mean the Transfer and Servicing
Agreement, dated as of June 25, 2002, among the Transferor, the O/C Holder, the
Servicer and the Issuer, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Transfer Date” shall mean the Business Day immediately preceding each
Distribution Date.

 

“Transferor” shall have the meaning specified in the Transfer and Servicing
Agreement.

 

“Transferor Amount” shall mean, on any date of determination, an amount equal to
(a) the aggregate amount of Receivables transferred by the Transferor to the
Trust since the Closing Date, minus (b) the aggregate amount of Collections that
have been paid to the Transferor since the Closing Date to purchase new
Receivables, minus (c) the net amount of any advances by CSG, LLC to the
Transferor under any variable funding notes of the Issuer, minus (d) Collections
of Principal Receivables that have not been allocated to the Invested Amount of
any series on all prior Distribution Dates that have been distributed to the
Transferor, minus (e) the amount of Defaulted Receivables that have not been
allocated to the Invested Amount of any series on all prior Distribution Dates.

 

“Trust” shall mean the CSGQ Trust.

 

“Trust Agreement” shall mean the Trust Agreement relating to the Trust, dated as
of June 24, 2002, among PACCT, LLC, the O/C Holder and the Owner Trustee, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Trust Redemption Event” shall have the meaning specified in Section 5.01.

 

13

--------------------------------------------------------------------------------


 

“UCC” shall have the meaning specified in the Transfer and Servicing Agreement.

 

Section 1.02.          Other Definitional Provisions.

 

(a)           With respect to any Series, all terms used herein and not
otherwise defined herein shall have meanings ascribed to them in the Trust
Agreement, the Transfer and Servicing Agreement or the related Indenture
Supplement, as applicable.

 

(b)           All terms defined in this Indenture shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

 

(c)           As used in this Indenture and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Indenture or in any such certificate or other document, and accounting
terms partly defined in this Indenture or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms in this
Indenture or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Indenture
or in any such certificate or other document shall control.

 

(d)           Any reference to a Rating Agency shall apply to a specific rating
agency only if such rating agency is then rating any outstanding Series.

 

(e)           Unless otherwise specified, references to any amount as on deposit
or outstanding on any particular date shall mean such amount at the close of
business on such day.

 

(f)            The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture; references to any subsection,
Section, Schedule or Exhibit are references to subsections, Sections, Schedules
and Exhibits in or to this Indenture unless otherwise specified; and the term
“including” means “including without limitation.”

 

ARTICLE II

 

THE NOTES

 

Section 2.01.          Form Generally.

 

Any Series or Class of Notes, together with the Indenture Trustee’s certificate
of authentication related thereto, may be issued in definitive form and shall be
in substantially the form of an exhibit to the related Indenture Supplement with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Indenture or such Indenture Supplement, and
may have such letters, numbers or other marks of identification and such legends
or endorsements placed thereon, as may, consistently herewith, be determined by
the officers executing such Notes, as evidenced by their execution of such
Notes.  Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.  The
terms of any Notes set forth in an exhibit to the related Indenture Supplement
are part of the terms of this Indenture, as applicable.

 

14

--------------------------------------------------------------------------------


 

The Definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.

 

Each Note will be dated the Closing Date of the related Series and each
Definitive Note will be dated as of the date of its authentication.

 

Section 2.02.          Denominations.

 

Except as otherwise specified in the related Indenture Supplement and the Notes,
each Class of Notes of each Series shall be issued in definitive form in minimum
amounts of $100,000 and in integral multiples of $1 in excess thereof, and shall
be issued upon initial issuance as one or more Notes in an aggregate original
principal amount equal to the applicable Invested Amount for such Class or
Series.

 

Section 2.03.          Execution, Authentication and Delivery.

 

Each Note shall be executed by manual or facsimile signature on behalf of the
Issuer by an Authorized Officer.

 

Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Indenture
Trustee for authentication and delivery, and the Indenture Trustee shall
authenticate and deliver such Notes as provided in this Indenture or the related
Indenture Supplement and not otherwise.

 

No Note shall be entitled to any benefit under this Indenture or the applicable
Indenture Supplement or be valid or obligatory for any purpose, unless there
appears on such Note a certificate of authentication substantially in the form
provided for herein or in the related Indenture Supplement executed by or on
behalf of the Indenture Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

 

Section 2.04.          Authenticating Agent.

 

(a)           The Indenture Trustee may appoint one or more authenticating
agents with respect to the Notes which shall be authorized to act on behalf of
the Indenture Trustee in authenticating the Notes in connection with the
issuance, delivery, registration of transfer, exchange or repayment of the
Notes.  The Indenture Trustee shall be the initial authenticating agent. 
Whenever reference is made in this Indenture to the authentication of Notes by
the Indenture Trustee or the Indenture Trustee’s certificate of authentication,
such reference shall be deemed to include authentication on behalf of the
Indenture Trustee by an authenticating agent and a certificate of authentication
executed on behalf of the Indenture Trustee by an authenticating agent.  Each
authenticating agent must be acceptable to the Issuer.

 

15

--------------------------------------------------------------------------------


 

(b)           Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of the Indenture
Trustee or such authenticating agent.

 

(c)           An authenticating agent may at any time resign by giving written
notice of resignation to the Indenture Trustee, the Note Administrator and the
Issuer.  The Indenture Trustee may at any time terminate the agency of an
authenticating agent by giving notice of termination to such authenticating
agent, to the Note Administrator and to the Issuer.  Upon receiving such a
notice of resignation or upon such a termination, or in case at any time an
authenticating agent shall cease to be acceptable to the Indenture Trustee, the
Note Administrator or the Issuer, the Indenture Trustee may promptly appoint a
successor authenticating agent.  Any successor authenticating agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an authenticating agent.  No successor authenticating agent
shall be appointed unless acceptable to the Issuer.

 

(d)           The Issuer agrees to pay to each authenticating agent from time to
time reasonable compensation for its services under this Section 2.04.

 

(e)           Pursuant to an appointment made under this Section 2.04, the Notes
may have endorsed thereon, in lieu of or in addition to the Indenture Trustee’s
certificate of authentication, an alternative certificate of authentication in
substantially the following form:

 

“This is one of the Notes described in the within-mentioned Agreement.

 

 

 

 

 

 

 

 

as Authenticating Agent

 

for the Indenture Trustee

 

 

 

By:

 

 

Authorized Signatory”

 

(g)           The provisions of Sections 6.01, 6.03, 6.04, 6.05, 6.07 and 6.09
shall be applicable to any authenticating agent.

 

Section 2.05.          Registration of and Limitations on Transfer and Exchange 
of Notes.

 

(a)           The Issuer shall cause to be kept a register (the “Note Register”)
in which the entity acting as transfer agent and registrar (the “Transfer Agent
and Registrar”) shall provide for the registration of Notes and the registration
of transfers of Notes.  The Note Administrator initially shall be the Transfer
Agent and Registrar for the purpose of registering Notes and transfers of Notes
as herein provided.  Upon any resignation of any Transfer Agent and Registrar,
the Indenture Trustee shall act, or the Indenture Trustee shall, with the
consent of the Issuer, promptly appoint another bank or trust company, having an
office or agency located in the City of New York and which agrees to act in
accordance with the provisions of this Indenture applicable to it, to act, as
successor Transfer Agent and Registrar; provided, however, that no resignation
shall be effective and the Transfer Agent and Registrar shall continue to
perform its

 

16

--------------------------------------------------------------------------------


 

duties as the Note Registrar until the Indenture Trustee has assumed such duties
or until a successor Transfer Agent and Registrar has been appointed.

 

(b)           The Note Registrar shall maintain in the Borough of Manhattan, the
City of New York an office or offices or agency or agencies where Notes may be
surrendered for registration of transfer or exchange.  The Note Registrar
initially designates its corporate trust office located at 111 Wall Street, Zone
3, 14th Floor, New York, New York 10005, Attention:  Structured Finance
Group/PACCT, Series 2002-1, telephone (212) 657-2183 for such purposes.  The
Note Registrar shall give prompt notice to the Indenture Trustee, the
Certificate Trustee, the Note Administrator, the Certificate Administrator, the
Transferor, the Issuer, the Servicer and the Noteholders of any change in the
location of such office or agency.

 

(c)           If a Person other than the Note Administrator is appointed by the
Issuer as Transfer Agent and Registrar, the Issuer will give the Note
Administrator and the Indenture Trustee prompt written notice of the appointment
of a Transfer Agent and Registrar and of the location, and any change in the
location, of the Transfer Agent and Registrar and Note Register.  The Note
Administrator and the Indenture Trustee shall have the right to inspect the Note
Register at all reasonable times and to obtain copies thereof, and the Note
Administrator and the Indenture Trustee shall have the right to rely upon a
certificate executed on behalf of the Transfer Agent and Registrar by an officer
thereof as to the names and addresses of the Noteholders and the principal
amounts and numbers of such Notes.

 

(d)           Upon surrender for registration of transfer of any Note at the
office or agency of the Transfer Agent and Registrar, to be maintained as
provided in Section 3.02, if the requirements of Section 8-401 of the UCC are
met, the Issuer shall execute, and upon receipt of such surrendered Note the
Indenture Trustee or an authenticating agent on its behalf shall authenticate
and the Transfer Agent and Registrar shall deliver to the Noteholder, in the
name of the designated transferee or transferees, one or more new Notes (of the
same Series and Class) in any authorized denominations of like aggregate
principal amount.

 

(e)           At the option of a Noteholder, Notes may be exchanged for other
Notes (of the same Series and Class) in any authorized denominations and of like
aggregate principal amount, upon surrender of such Notes to be exchanged at the
office or agency of the Transfer Agent and Registrar.  Whenever any Notes are so
surrendered for exchange, if the requirements of Section 8-401 of the UCC are
met, the Issuer shall execute, and upon receipt of such surrendered Note the
Indenture Trustee shall authenticate and deliver to the Noteholder, the Notes
which the Noteholder making the exchange is entitled to receive.

 

(f)            All Notes issued upon any registration of transfer or exchange of
Notes shall evidence the same obligations, evidence the same debt, and be
entitled to the same rights and privileges under this Indenture, as the Notes
surrendered upon such registration of transfer or exchange.

 

(g)           Every Note presented or surrendered for registration of transfer
or exchange shall be duly endorsed by, or be accompanied by a written instrument
of transfer in a form satisfactory to the Transfer Agent and Registrar duly
executed by, the Noteholder thereof or its attorney-in-fact duly authorized in
writing, and by such other documents as the Transfer Agent and Registrar may
reasonably require.

 

(h)           The registration of transfer of any Note shall be subject to the
additional requirements, if any, set forth in the related Indenture Supplement.

 

17

--------------------------------------------------------------------------------


 

(i)            No service charge shall be made for any registration of transfer
or exchange of Notes, but the Issuer, the Indenture Trustee, the Note
Administrator and Transfer Agent and Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of such Notes.

 

(j)            All Notes surrendered for registration of transfer and exchange
shall be delivered to the Transfer Agent and Registrar and canceled by it for
subsequent destruction without liability on the part of either.

 

(k)           Unless otherwise set forth in an Indenture Supplement, the
preceding provisions of this Section 2.05 notwithstanding, the Issuer shall not
be required to make, and the Transfer Agent and Registrar need not register,
transfers or exchanges of Notes for a period of twenty (20) days preceding the
due date for any payment with respect to the Note.

 

Section 2.06.          Mutilated, Destroyed, Lost or Stolen Notes.

 

If (a) any mutilated Note is surrendered to the Transfer Agent and Registrar, or
the Transfer Agent and Registrar receives evidence to its reasonable
satisfaction of the destruction, loss or theft of any Note, and (b) in case of
destruction, loss, or theft there is delivered to the Indenture Trustee, the
Note Administrator or the Transfer Agent and Registrar such security or
indemnity as it may require to hold the Issuer, the Noteholders, the Transfer
Agent and Registrar, the Note Administrator and the Indenture Trustee harmless,
then, in the absence of notice to the Issuer, the Transfer Agent and Registrar,
the Note Administrator or the Indenture Trustee that such Note has been acquired
by a “protected purchaser” (as defined in the New York UCC), the Issuer shall
execute, and the Indenture Trustee or an authenticating agent on its behalf
shall authenticate and the Transfer Agent and Registrar shall deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
replacement Note of like class, tenor (including the same date of issuance) and
principal amount, bearing a number not contemporaneously outstanding; provided,
however, that if any such mutilated, destroyed, lost or stolen Note shall have
become or within seven (7) days shall be due and payable, or shall have been
selected or called for redemption, instead of issuing a replacement Note, the
Issuer may pay such Note without surrender thereof, except that any mutilated
Note shall be surrendered.  If, after the delivery of such replacement Note or
payment of a destroyed, lost or stolen Note pursuant to the proviso to the
preceding sentence, a “protected purchaser” (as defined in the New York UCC) of
the original Note in lieu of which such replacement Note was issued presents for
payment such original Note, the Issuer, the Indenture Trustee and the Note
Administrator shall be entitled to recover such replacement Note (or such
payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a “protected purchaser” (as defined in the
New York UCC), and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
the Issuer, the Indenture Trustee or the Note Administrator in connection
therewith.

 

Upon the issuance of any replacement Note under this Section 2.06, the Issuer
may require the payment by the Holder of such Note of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other reasonable expenses (including the fees and expenses of the Note
Administrator, the Indenture Trustee or the Transfer Agent and Registrar)
connected therewith.

 

18

--------------------------------------------------------------------------------


 

Every replacement Note issued pursuant to this Section 2.06 in replacement of
any mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of debt of the Trust, as if originally issued, whether or
not the mutilated, destroyed, lost or stolen Note shall be found at any time,
and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section 2.06 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

Section 2.07.          Persons Deemed Owners.

 

Prior to due presentment for registration of transfer of any Note, the Issuer,
the Indenture Trustee, the Note Administrator, the Transfer Agent and Registrar
and any agent of the Transferor, the Issuer, the Indenture Trustee, the Note
Administrator or the Transfer Agent and Registrar shall treat the Person in
whose name any Note is registered as the owner of such Note for the purpose of
receiving distributions pursuant to the terms of the applicable Indenture
Supplement and for all other purposes whatsoever, whether or not such Note is
overdue, and neither the Issuer, the Transferor, the Indenture Trustee, the Note
Administrator, the Transfer Agent and Registrar nor any agent of the Issuer, the
Transferor, the Indenture Trustee, the Note Administrator or the Transfer Agent
and Registrar shall be affected by any notice to the contrary.

 

Section 2.08.          Appointment of Paying Agent.

 

(a)           The Issuer reserves the right at any time to vary or terminate the
appointment of a Paying Agent for the Notes, and to appoint additional or other
Paying Agents, provided that it will at all times maintain the Note
Administrator as Paying Agent.

 

Notice of all changes in the identity or specified office of a Paying Agent will
be delivered promptly to the Noteholders by the Note Administrator.

 

(b)           The Note Administrator shall cause the Paying Agent (other than
itself) to execute and deliver to the Note Administrator and the Indenture
Trustee an instrument in which such Paying Agent shall agree with the Note
Administrator and the Indenture Trustee that such Paying Agent will hold all
sums, if any, held by it for payment to the Noteholders in trust for the benefit
of the Noteholders entitled thereto until such sums shall be paid to such
Noteholders and shall agree, and if the Note Administrator is the Paying Agent
it hereby agrees, that it shall comply with all requirements of the Code
regarding the withholding by the Note Administrator of payments in respect of
federal income taxes due from the Beneficial Owners.

 

Section 2.09.          Access to List of Noteholders’ Names and Addresses.

 

(a)           The Issuer will furnish or cause to be furnished to the Indenture
Trustee, the Servicer, any Noteholder, the Transfer Agent and Registrar, the
Note Administrator or the Paying Agent, within five (5) Business Days after
receipt by the Issuer of a written request therefor from the Indenture Trustee,
the Servicer, such Noteholder, the Transfer Agent and Registrar, the Note
Administrator or the Paying Agent, respectively, a list of the names and
addresses of the Noteholders.  Unless otherwise provided in the related
Indenture Supplement, holders of 10% of the Outstanding Amount of the Notes of
any Series (the “Applicants”) may apply in writing to the Note Administrator,
and if such application states that the Applicants desire to communicate with
other Noteholders of any Series with respect to their rights under this

 

19

--------------------------------------------------------------------------------


 

Indenture or under the Notes and is accompanied by a copy of the communication
which such Applicants propose to transmit, then the Note Administrator, after
having been adequately indemnified by such Applicants for its costs and
expenses, shall afford or shall cause the Transfer Agent and Registrar to afford
such Applicants access during normal business hours to the most recent list of
Noteholders held by the Note Administrator and shall give the Servicer notice
that such request has been made, within five (5) Business Days after the receipt
of such application.  Such list shall be as of a date no more than forty-five
(45) days prior to the date of receipt of such Applicants’ request; provided
that the Certificate Trustee as Holder, if applicable, shall vote in accordance
with the provisions of the relevant Pass-Through Trust Agreement.

 

(b)           Every Noteholder, by receiving and holding a Note, agrees that
none of the Issuer, the Indenture Trustee, the Note Administrator, the Transfer
Agent and Registrar, the Paying Agent and the Servicer or any of their
respective agents and employees shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the
Noteholders hereunder, regardless of the sources from which such information was
derived.

 

Section 2.10.          Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Note
Administrator, be delivered to the Transfer Agent and Registrar and shall be
promptly canceled by it.  Pursuant to an Issuer Request, the Issuer may at any
time deliver to the Transfer Agent and Registrar for cancellation any Notes
previously authenticated and delivered hereunder which the Issuer may have
acquired in any lawful manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Transfer Agent and Registrar.  No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.10, except as expressly permitted by this Indenture.  All
canceled Notes held by the Transfer Agent and Registrar shall be destroyed
unless the Issuer shall direct by a timely order that they be returned to it.

 

Section 2.11.          New Issuances.

 

(a)           Pursuant to one or more Indenture Supplements, the Issuer may from
time to time issue one or more new Series of Notes (a “New Issuance”).  The
Notes of all outstanding Series shall be equally and ratably entitled as
provided herein to the benefits of this Indenture without preference, priority
or distinction, all in accordance with the terms and provisions of this
Indenture and the applicable Indenture Supplement except, with respect to any
Series or Class, as provided in the related Indenture Supplement.  Interest on
the Notes of all outstanding Series shall be paid on each Distribution Date as
specified in the Indenture Supplement relating to such outstanding Series. 
Principal of the Notes of each outstanding Series shall be paid as specified in
the Indenture Supplement relating to such outstanding Series.  An
overcollateralization interest may also be issued in connection with any such
New Issuance.

 

(b)           On or before the Series Issuance Date relating to any new Series
of Notes, the parties hereto will execute and deliver an Indenture Supplement
which will specify the Principal Terms of such Series.  The terms of such
Indenture Supplement may modify or amend the terms of this Indenture solely as
applied to such new Series.  The obligation of the Owner Trustee to execute, on
behalf of the Issuer, the Notes of any Series and of the Indenture Trustee or an
authenticating agent on its behalf to authenticate such Notes and to execute and
deliver the related Indenture Supplement (other than any Series issued pursuant
to an Indenture Supplement dated of even date herewith) is subject to the
satisfaction of the following conditions:

 

20

--------------------------------------------------------------------------------


 

(i)            on or before the fifth Business Day immediately preceding the
Series Issuance Date the Issuer shall have given the Owner Trustee, the
Indenture Trustee, the Note Administrator, the Servicer, the O/C Holder, the
Transferor and each Rating Agency notice (unless such notice requirement is
otherwise waived) of such issuance and the Series Issuance Date;

 

(ii)           the Issuer shall have delivered to the Owner Trustee, the Note
Administrator and the Indenture Trustee any related Indenture Supplement, in
form satisfactory to the Owner Trustee (as such and in its individual capacity),
the Note Administrator and the Indenture Trustee, executed by each party;

 

(iii)          the Issuer shall have delivered to the Owner Trustee, the Note
Administrator and the Indenture Trustee any related Enhancement Agreement
executed by the provider of the credit enhancement and the other parties
thereto;

 

(iv)          the Rating Agency Condition shall have been satisfied with respect
to such issuance;

 

(v)           such issuance will not result in any Adverse Effect and the O/C
Holder shall have delivered to the Owner Trustee, the Note Administrator and the
Indenture Trustee an Officer’s Certificate, dated the Series Issuance Date to
the effect that (i) the O/C Holder reasonably believes that such issuance will
not, based on the facts known to such officer at the time of such certification,
have an Adverse Effect, and (ii) all conditions precedent to such execution,
authentication, and delivery have been satisfied; and

 

(vi)          there shall have been delivered to the Owner Trustee, the Note
Administrator and the Indenture Trustee (with a copy to each Rating Agency) a
Tax Opinion, dated the Series Issuance Date with respect to such issuance.

 

Any Note held by the Transferor at any time after the date of its initial
issuance may be transferred or exchanged only upon the delivery to the Owner
Trustee, the Note Administrator and the Indenture Trustee of a Tax Opinion dated
as of the date of such transfer or exchange, as the case may be, with respect to
such transfer or exchange.

 

Upon satisfaction of the above conditions (with respect to which the Owner
Trustee, the Indenture Trustee and the Note Administrator may rely on a
certificate of the Administrator or the O/C Holder), pursuant to Section 2.03,
the Owner Trustee, on behalf of the Issuer, shall execute and the Indenture
Trustee shall authenticate and deliver the Notes of such Series as provided in
this Indenture and the applicable Indenture Supplement.  Notwithstanding the
provisions of this Section 2.11, prior to the execution of any Indenture
Supplement (other than any Indenture Supplement dated of even date herewith),
the Indenture Trustee, the Note Administrator and the Owner Trustee shall be
entitled to receive and rely upon an Opinion of Counsel stating that the
execution of such Indenture Supplement is authorized or permitted by this
Indenture and any Indenture Supplement related to any outstanding Series.  The
Indenture Trustee, the Note Administrator and the Owner Trustee may, but shall
not be obligated to, enter into any such Indenture Supplement which adversely
affects the Indenture Trustee’s, the Note Administrator’s or the Owner Trustee’s
(as such or in its individual capacity) own rights, duties, benefits,
protections, privileges or immunities under this Indenture.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

 

COVENANTS OF ISSUER

 

Section 3.01.          Payment of Principal and Interest.

 

(a)           The Issuer will duly and punctually pay principal and interest in
accordance with the terms of the Notes and the O/C Certificate as specified in
the relevant Indenture Supplement.

 

(b)           The Noteholders and the O/C Holder of a Series as of the Record
Date in respect of a Distribution Date shall be entitled to the interest accrued
and payable and principal payable on such Distribution Date as specified in the
related Indenture Supplement.  All payment obligations under a Note or an O/C
Certificate are discharged to the extent such payments are made to the
Noteholder or the O/C Holder, as applicable, of record.

 

Section 3.02.          Maintenance of Office or Agency.

 

The Issuer will maintain an office or agency within the Borough of Manhattan,
City of New York and such other locations as may be set forth in an Indenture
Supplement where Notes may be presented or surrendered for payment, where Notes
may be surrendered for registration of transfer or exchange and where notices
and demands to or upon the Issuer in respect of the Notes and this Indenture may
be served.  The Issuer hereby initially appoints the Note Administrator at its
Corporate Trust Office to serve as its agent for the foregoing purposes.  The
Issuer will give prompt written notice to the Transferor, the Note
Administrator, the Indenture Trustee, the Note Administrator and the Noteholders
of the location, and of any change in the location, of any such office or
agency.  If at any time the Issuer shall fail to maintain any such office or
agency or shall fail to furnish the Indenture Trustee and the Note Administrator
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office, and the Issuer hereby
appoints the Note Administrator at its Corporate Trust Office as its agent to
receive all such presentations, surrenders, notices and demands.

 

Section 3.03.          Money for Note Payments to Be Held in Trust.

 

As specified in Section 8.03 herein and in the related Indenture Supplement, all
payments of amounts due and payable with respect to the Notes or the O/C
Certificate which are to be made from amounts withdrawn from the Collection
Account or any Series Account shall be made from amounts held therein on behalf
of the Issuer by the Indenture Trustee or by the Paying Agent, and no amounts so
withdrawn from the Collection Account or any Series Account shall be paid over
to or at the direction of the Issuer except as provided in this Section 3.03 and
in the related Indenture Supplement.

 

Whenever the Issuer shall have a Paying Agent in addition to the Note
Administrator, it will, on or before the Business Day next preceding each
Distribution Date, direct the Note Administrator to deposit with such Paying
Agent on or before such Distribution Date an aggregate sum sufficient to pay the
amounts then becoming due, such sum to be (i) held in trust for the benefit of
Persons entitled thereto and (ii) invested, pursuant to an Issuer Order, by the
Paying Agent in an Eligible Investment in accordance with the terms of this
Indenture and the related Indenture Supplement.  For all investments made by a
Paying Agent under this Section 3.03, such Paying Agent shall be entitled to all
of the rights and obligations of the Indenture

 

22

--------------------------------------------------------------------------------


 

Trustee and the Note Administrator under the related Indenture Supplement, such
rights and obligations being incorporated in this paragraph by this reference.

 

The Issuer will cause each Paying Agent other than the Note Administrator or the
Indenture Trustee to execute and deliver to the Indenture Trustee and the Note
Administrator an instrument in which such Paying Agent shall agree with the
Indenture Trustee and the Note Administrator (and if the Note Administrator or
the Indenture Trustee acts as Paying Agent, it hereby so agrees), subject to the
provisions of this Section 3.03, that such Paying Agent, in acting as Paying
Agent, is an express agent of the Issuer and, further, that such Paying Agent
will:

 

(i)            hold all sums held by it for the payment of amounts due with
respect to the Notes and the O/C Certificate in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(ii)           give the Indenture Trustee notice of any default by the Issuer
(or any other obligor upon the Notes) of which a Responsible Officer of the
Paying Agent has actual knowledge in the making of any payment required to be
made with respect to the Notes;

 

(iii)          at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent;

 

(iv)          immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it by in trust for the payment of Notes and
the O/C Certificate if at any time it ceases to meet the standards required to
be met by a Paying Agent at the time of its appointment; and

 

(v)           comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee or the Note Administrator all sums
held in trust by such Paying Agent, such sums to be held by the Indenture
Trustee or the Note Administrator, as the case may be, upon the same trusts as
those upon which such sums were held by such Paying Agent; and upon such payment
by any Paying Agent to the Indenture Trustee or the Note Administrator, as the
case may be, such Paying Agent shall be released from all further liability with
respect to such money.

 

Section 3.04.          Existence.

 

The Issuer will keep in full effect its existence, rights and franchises as a
business trust under the laws of the State of Delaware (unless it becomes, or
any successor Issuer hereunder is or becomes, organized under the laws of any
other state or of the United States of America, in which case the Issuer will
keep in full effect its existence, rights and franchises under the laws of such
other jurisdiction) and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and

 

23

--------------------------------------------------------------------------------


 

enforceability of this Indenture, the Notes, the O/C Certificate (if so
specified in the related Indenture Supplement), the Collateral and each other
related instrument or agreement.

 

Section 3.05.          Protection of Trust.

 

The Issuer will from time to time prepare, or cause to be prepared, execute and
deliver all such supplements and amendments hereto and all such financing
statements, amendments to financing statements, instruments of further assurance
and other instruments, and will take such other action necessary or advisable
to:

 

(a)           Grant more effectively all or any portion of the Collateral as
security for the Notes and the other interests in the Receivables as specified
in the related Indenture Supplement;

 

(b)           maintain or preserve the Lien (and the priority thereof) of this
Indenture or to carry out more effectively the purposes hereof;

 

(c)           perfect, publish notice of, or protect the validity of any Grant
made or to be made by this Indenture;

 

(d)           enforce any of the Collateral; or

 

(e)           preserve and defend title to the Collateral securing the Notes and
the other interests in the Receivables as specified in the related Indenture
Supplement and the rights therein of the Indenture Trustee, the Noteholders and
the holders of such other interests secured thereby against the claims of all
Persons and parties.

 

The Issuer hereby designates the Administrator its agent and attorney-in-fact to
execute any financing statement, amendment to a financing statement or other
instrument required pursuant to this Section 3.05.

 

The Issuer shall pay or cause to be paid any taxes levied on all or any part of
Receivables securing the Notes and the other interests in the Receivables as
specified in the related Indenture Supplement.

 

Section 3.06.          Opinions as to Collateral.

 

(a)           On the Series Issuance Date relating to any new Series of Notes,
the Issuer shall furnish to the Indenture Trustee and the Note Administrator an
Opinion of Counsel (with a copy to each Rating Agency) either stating that, in
the opinion of such counsel, such action has been taken to perfect the security
interest of this Indenture and the related Indenture Supplement, including
without limitation with respect to the recording and filing of this Indenture,
any indentures supplemental hereto, and any other requisite documents, and with
respect to the execution and filing of any financing statements and amendments
to financing statements, as is necessary and reciting the details of such
action, or stating that, in the opinion of such counsel, no such action is
necessary to maintain the perfection of such security interest, and that such
perfected security interest is of first priority.

 

(b)           On or before June 30 in each calendar year, beginning in 2003, the
Issuer shall furnish to the Indenture Trustee and the Note Administrator an
Opinion of Counsel (with a copy to each Rating Agency) either stating that, in
the opinion of such counsel, such action has

 

24

--------------------------------------------------------------------------------


 

been taken to perfect the security interest of this Indenture and the related
Indenture Supplement, including without limitation with respect to the
recording, filing, re-recording and refiling of this Indenture, any indentures
supplemental hereto and any other requisite documents and with respect to the
execution and filing of any financing statements and amendments to financing
statements as is necessary and reciting the details of such action or stating
that in the opinion of such counsel no such action is necessary to maintain the
perfection of such security interest, and that such perfected security interest
is of first priority.  Such Opinion of Counsel shall also describe the
recording, filing, re-recording and refiling of this Indenture, any indentures
supplemental hereto and any other requisite documents and the execution and
filing of any financing statements and amendments to financing statements that
will, in the opinion of such counsel, be required to maintain the perfection of
the Lien and security interest of this Indenture until June 30 in the following
calendar year.

 

Section 3.07.          Performance of Obligations; Servicing of Receivables.

 

(a)           The Issuer will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Transfer and Servicing Agreement or
such other instrument or agreement.

 

(b)           The Issuer may contract with other Persons to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Indenture Trustee and the Note Administrator in an
Officer’s Certificate of the Issuer shall be deemed to be action taken by the
Issuer.  Initially, the Issuer has contracted with the Administrator to assist
the Issuer in performing its duties under this Indenture.

 

(c)           The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the other Transaction
Documents and in the instruments and agreements relating to the Collateral,
including but not limited to filing or causing to be filed all financing
statements and amendments to financing statements required to be filed by the
terms of this Indenture and the Transfer and Servicing Agreement in accordance
with and within the time periods provided for herein and therein.  Except as
otherwise expressly provided herein or therein, the Issuer shall not waive,
amend, modify, supplement or terminate any Transaction Document or any provision
thereof without the consent of the Holders of at least 66-2/3% of the
Outstanding Amount of the Notes of each adversely affected Series; provided that
the Certificate Trustee as Holder, if applicable, shall vote in accordance with
the provisions of the relevant Pass-Through Trust Agreement.  The Issuer agrees
to provide each Rating Agency with notice of such waiver, amendment,
modification, supplement or termination.

 

(d)           If the Issuer shall have knowledge of the occurrence of a Servicer
Default under the Transfer and Servicing Agreement, the Issuer shall provide
notice thereof to the Note Administrator and shall cause the Note Administrator
to promptly notify the Transferor, the O/C Holder and the Rating Agencies
thereof, and the Issuer shall specify in the notice to the Note Administrator
the action, if any, being taken with respect to such default.  If a Servicer
Default shall arise from the failure of the Servicer to perform any of its
duties or obligations under the Transfer and Servicing Agreement with respect to
the Receivables, the Issuer shall take all reasonable steps available to it to
remedy such failure.

 

25

--------------------------------------------------------------------------------


 

(e)           The Note Administrator hereby agrees to the provisions of Sections
5.05, 7.01 and 7.02 of the Transfer and Servicing Agreement.

 

(f)            Without derogating from the absolute nature of the assignment
granted to the Indenture Trustee under this Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees (i) that it will not, without the
prior written consent of the Indenture Trustee acting at the direction of the
Holders of at least 66-2/3% of the Outstanding Amount of the Notes of each Class
of each Series, amend, modify, waive, supplement, terminate or surrender, or
agree to any amendment, modification, supplement, termination, waiver or
surrender of, the terms of any Collateral (except to the extent otherwise
provided in the Transfer and Servicing Agreement) or the Transaction Documents
(except to the extent otherwise provided in the Transaction Documents), or waive
timely performance or observance by the Servicer or the Transferor under the
Transfer and Servicing Agreement; and (ii) that any such amendment shall not
(A)  reduce in any manner the amount of, or delay the timing of, collections of
payments on the Receivables or distributions that are required to be made for
the benefit of the Noteholders or (B) reduce the aforesaid percentage of the
Notes that is required to consent to any such amendment, without the consent of
the Holders of all the Outstanding Notes.  If any such amendment, modification,
supplement or waiver shall be so consented to by the Indenture Trustee and such
Noteholders, the Issuer agrees, promptly following a request by the Indenture
Trustee to do so, to execute and deliver, in its own name and at its own
expense, such agreements, instruments, consents and other documents as the
Indenture Trustee may deem necessary or appropriate in the circumstances and to
provide each Rating Agency with notice of such amendment, modification,
supplement or waiver.

 

(g)           The Issuer shall deliver to the Note Administrator, as agent of
the Indenture Trustee, any computer file or microfiche list of Accounts received
by it pursuant to the Transfer and Servicing Agreement.  Such file or list, as
amended from time to time, is hereby incorporated into and made a part of, this
Indenture.

 

Section 3.08.          Negative Covenants.

 

So long as any Notes or any other interests in the Receivables as specified in
the related Indenture Supplement are Outstanding, the Issuer will not:

 

(a)           sell, transfer, exchange, or otherwise dispose of any part of the
Collateral except as expressly permitted by this Indenture, any Indenture
Supplement, the Trust Agreement or the Transfer and Servicing Agreement;

 

(b)           claim any credit on, or make any deduction from, the principal and
interest payable in respect of the Notes or the O/C Certificate (other than
amounts properly withheld from such payments under the Code or applicable state
law) or assert any claim against any present or former Noteholder by reason of
the payment of any taxes levied or assessed upon any part of the Collateral;

 

(c)           (A) permit the validity or effectiveness of this Indenture to be
impaired, or permit the Lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (B) permit any Lien (other than the
Lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof or any interest therein or the
proceeds thereof or

 

26

--------------------------------------------------------------------------------


 

(C) permit the Lien of this Indenture not to constitute a valid first priority
security interest in the Collateral; or

 

(d)           voluntarily dissolve or liquidate in whole or in part.

 

Section 3.09.          Statements as to Compliance.

 

The Issuer will deliver to the Indenture Trustee and the Note Administrator,
within 120 days after the end of each calendar year, an Officer’s Certificate
stating, as to the Authorized Officer signing such Officer’s Certificate, that

 

(i)            a review of the activities of the Issuer during the 12-month
period ending December 31 of such year (or in the case of the year ending
December 31, 2002, the period from the first Closing Date to December 31, 2002)
and of performance under this Indenture has been made under such Authorized
Officer’s supervision, and

 

(ii)           to the best of such Authorized Officer’s knowledge, based on such
review, the Issuer has complied with all conditions and covenants under this
Indenture throughout such year, or, if there has been a default in the
compliance of any such condition or covenant, specifying each such default known
to such Authorized Officer and the nature and status thereof.

 

Section 3.10.          Issuer May Consolidate, Etc., Only on Certain Terms.

 

(a)           The Issuer shall not consolidate or merge with or into any other
Person, unless:

 

(i)            the Person (if other than the Issuer) formed by or surviving such
consolidation or merger (A) shall be a Person organized and existing under the
laws of the United States of America or any state thereof or the District of
Columbia, (B) shall not be subject to regulation as an “investment company”
under the Investment Company Act and (C) shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Indenture Trustee and the
Note Administrator, in a form satisfactory to the Indenture Trustee and the Note
Administrator, the due and punctual payment of the principal of and interest on
all Notes and the performance or observance of every agreement and covenant of
this Indenture on the part of the Issuer to be performed or observed;

 

(ii)           immediately after giving effect to such transaction, no Event of
Default or Redemption Event shall have occurred and be continuing;

 

(iii)          the Issuer shall have delivered to the Indenture Trustee and the
Note Administrator an Officer’s Certificate and an Opinion of Counsel each
stating that (A) such consolidation or merger and such supplemental indenture
comply with this Section 3.10, (B) all conditions precedent in this Section 3.10
relating to such transaction have been complied with, and (C) such supplemental
indenture is duly authorized, executed and delivered and is valid, binding and
enforceable against such Person;

 

(iv)          the Rating Agency Condition shall have been satisfied with respect
to such transaction;

 

27

--------------------------------------------------------------------------------


 

(v)           the Issuer shall have received a Tax Opinion and an Opinion of
Counsel dated the date of such consolidation or merger (and shall have delivered
copies thereof to the Indenture Trustee, the Note Administrator and each Rating
Agency) to the effect that such transaction will not have any material adverse
federal income tax consequence to any Noteholder; and

 

(vi)          any action that is necessary to maintain the Lien and security
interest created by this Indenture and any Indenture Supplement shall have been
taken.

 

(b)           Except as otherwise expressly permitted by this Indenture or the
other Transaction Documents, the Issuer shall not convey or transfer any of its
properties or assets, including those included in the Collateral, substantially
as an entirety to any Person, unless:

 

(i)            the Person that acquires by conveyance or transfer the properties
and assets of the Issuer the conveyance or transfer of which is hereby
restricted shall (A) be a Person organized and existing under the laws of the
United States of America or any state thereof or the District of Columbia, (B)
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Indenture Trustee and the Note Administrator, in form satisfactory to the
Indenture Trustee and the Note Administrator, the due and punctual payment of
the principal of and interest on all Notes and the performance or observance of
every agreement and covenant of this Indenture on the part of the Issuer to be
performed or observed, all as provided herein, (C) expressly agree by means of
such supplemental indenture that all right, title and interest so conveyed or
transferred shall be subject and subordinate to the rights of Holders of the
Notes, (D) unless otherwise provided in such supplemental indenture, expressly
agree to indemnify, defend and hold harmless the Indenture Trustee and the Note
Administrator against and from any loss, liability or expense arising under or
related to this Indenture and the Notes and (E) not be subject to regulation as
an “investment company” under the Investment Company Act;

 

(ii)           immediately after giving effect to such transaction, no Event of
Default or Redemption Event shall have occurred and be continuing;

 

(iii)          the Rating Agency Condition shall have been satisfied with
respect to such transaction;

 

(iv)          the Issuer shall have received a Tax Opinion and an Opinion of
Counsel dated the date of such conveyance or transfer (and shall have delivered
copies thereof to the Indenture Trustee, the Note Administrator and each Rating
Agency) to the effect that such transaction will not have any material adverse
federal income tax consequence to any Noteholder;

 

(v)           any action that is necessary to maintain the Lien and security
interest created by this Indenture and any Indenture Supplement shall have been
taken; and

 

(vi)          the Issuer shall have delivered to the Indenture Trustee and the
Note Administrator an Officer’s Certificate and an Opinion of Counsel each
stating that (A) such conveyance or transfer and such supplemental indenture

 

28

--------------------------------------------------------------------------------


 

comply with this Section 3.10, (B) all conditions precedent in this Section 3.10
relating to such transaction have been complied with, and (C) such supplemental
indenture is duly authorized, executed and delivered and is valid, binding and
enforceable against such Person.

 

Section 3.11.          Successor Substituted.

 

Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Issuer substantially as an entirety in accordance
with Section 3.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer) or the Person to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under this Indenture with the same effect
as if such Person had been named as the Issuer herein.  In the event of any such
conveyance or transfer, the Person named as the Issuer in the first paragraph of
this Indenture or any successor which shall theretofore have become such in the
manner prescribed in this Section 3.11 shall be released from its obligations
under this Indenture as issued immediately upon the effectiveness of such
conveyance or transfer.

 

Section 3.12.          No Other Business.

 

The Issuer shall not engage in any business other than the activities set forth
in Section 2.03 of the Trust Agreement and all activities incidental thereto or
other than as required or authorized by the terms of the Transaction Documents.

 

Section 3.13.          No Borrowing.

 

The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except as expressly provided for
pursuant to the terms of the Transaction Documents and the Notes.

 

Section 3.14.          Servicer’s Obligations. The Issuer shall use all
reasonable efforts to cause the Servicer to comply with all of its obligations
under the Transaction Documents.

 

Section 3.15.          Guarantees, Loans, Advances and Other Liabilities.

 

Except as contemplated by this Indenture or the Transfer and Servicing
Agreement, the Issuer shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

 

Section 3.16.          Capital Expenditures.

 

The Issuer shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty).

 

29

--------------------------------------------------------------------------------


 

Section 3.17.          Removal of Administrator.

 

So long as any Notes or any other interests in the Receivables specified in the
related Indenture Supplement are outstanding, the Issuer shall not remove the
Administrator without cause unless the Rating Agency Condition shall have been
satisfied in connection with such removal.

 

Section 3.18.          Restricted Payments.

 

The Issuer shall not, directly or indirectly, (i) pay any dividend or make any
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, to the Owner Trustee or any owner of a
beneficial interest in the Issuer or otherwise with respect to any ownership or
equity interest or security in or of the Issuer or to the Servicer, (ii) redeem,
purchase, retire or otherwise acquire for value any such ownership or equity
interest or security or (iii) set aside or otherwise segregate any amounts for
any such purpose; provided, however, that the Issuer may make, or cause to be
made, (x) distributions as contemplated by, and to the extent funds are
available for such purpose under, the Transfer and Servicing Agreement, the
Trust Agreement or any Indenture Supplement and (y) payments to the Indenture
Trustee and the Note Administrator pursuant to Section 6.07 hereof.  The Issuer
will not, directly or indirectly, make payments to or distributions from the
Collection Account or any Series Account except in accordance with the
Transaction Documents.

 

Section 3.19.          Notice of Events of Default

 

The Issuer agrees to give the Transferor, the Servicer, the Indenture Trustee,
the Note Administrator and the Rating Agencies prompt written notice of each
Event of Default hereunder and, immediately after obtaining knowledge of any of
the following occurrences, written notice of each default on the part of the
Servicer, the O/C Holder or the Transferor of its obligations under the Transfer
and Servicing Agreement, each default on the part of the Accounts Owner of its
obligations under the Receivables Purchase Agreement and any action taken by the
Indenture Trustee pursuant to Section 5.05 of this Indenture.

 

Section 3.20.          Further Instruments and Acts.

 

Upon request of the Indenture Trustee or the Note Administrator, the Issuer will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purposes of
this Indenture.

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.01.          Satisfaction and Discharge of this Indenture.

 

This Indenture shall cease to be of further effect with respect to the Notes or
any other interests in the Receivables specified in the related Indenture
Supplement except as to (a) rights of registration of transfer and exchange, (b)
substitution of mutilated, destroyed, lost or stolen Notes, (c) the rights of
Noteholders to receive payments of principal thereof and interest thereon,
(d) Sections 3.08, 3.11, 3.12 and 12.15, (e) the rights and immunities of the
Indenture Trustee and the Note Administrator hereunder, including the rights of
the Indenture Trustee and the Note Administrator under Section 6.07, (f) the
obligations of the Note Administrator under

 

30

--------------------------------------------------------------------------------


 

Section 4.02, and (g) the rights of Noteholders as beneficiaries hereof with
respect to the property so deposited with the Indenture Trustee and payable to
all or any of them, and the Indenture Trustee and the Note Administrator, on
demand of and at the expense of the Issuer, with the consent of the O/C Holder,
shall execute proper instruments (prepared by or on behalf of the Issuer)
acknowledging satisfaction and discharge of this Indenture with respect to the
Notes when:

 

(i)            either

 

(A)          all Notes and the O/C Certificate theretofore authenticated and
delivered (other than (1) Notes which have been destroyed, lost or stolen and
which have been replaced, or paid as provided in Section 2.06, and (2) Notes or
O/C Certificates for whose full payment (principal and interest) money has
theretofore been deposited in trust or segregated and held in trust by the
Indenture Trustee or the Note Administrator) have been delivered to the Transfer
Agent and Registrar for cancellation; or

 

(B)           all Notes and O/C Certificates not theretofore delivered to the
Note Administrator for cancellation:

 

(1)           have become due and payable;

 

(2)           will become due and payable at the Final Maturity Date for such
Class or Series of Notes; or

 

(3)           are to be called for redemption within one year under arrangements
satisfactory to the Note Administrator for the giving of notice of redemption by
the Note Administrator in the name, and at the expense, of the Issuer;

 

and the Issuer, in the case of (1), (2) or (3) above, has irrevocably deposited
or caused to be irrevocably deposited with the Note Administrator cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Note Administrator for cancellation
when due at the Final Maturity Date for such Class or Series of Notes or the
Redemption Date (if Notes shall have been called for redemption pursuant to the
related Indenture Supplement), as the case may be;

 

(ii)           the Issuer has paid or caused to be paid all other sums payable
hereunder by the Issuer (including to any O/C Holder); and

 

(iii)          the Issuer has delivered to the Indenture Trustee and the Note
Administrator an Officer’s Certificate and an Opinion of Counsel, each meeting
the applicable requirements of Section 12.01(a) and each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Section 4.02.          Application of Trust Money.

 

All monies deposited with the Note Administrator pursuant to Section 4.01 hereof
shall be held in trust and applied by it, in accordance with the provisions of
the Notes, this Indenture and the applicable Indenture Supplement, to make
payments, either directly or through

 

31

--------------------------------------------------------------------------------


 

any Paying Agent, as the Note Administrator may determine, to the Noteholders
and for the payment in respect of which such monies have been deposited with the
Note Administrator, of all sums due and to become due thereon for principal and
interest; but such monies need not be segregated from other funds except to the
extent required herein or in the Transfer and Servicing Agreement or required by
law.

 

ARTICLE V

 

REDEMPTION EVENTS, DEFAULTS AND REMEDIES

 

Section 5.01.          Redemption Events.

 

If the Trust shall become subject to regulation as an “investment company”
within the meaning of the Investment Company Act (a “Trust Redemption Event”),
then a Redemption Event with respect to the Notes of all Series shall occur
without any notice or other action on the part of the Indenture Trustee or the
Noteholders immediately upon the occurrence of such event.

 

Upon the occurrence of a Redemption Event, a rapid amortization period with
respect to the Notes of all Series shall commence and payment on the Notes of
each Series will be made in accordance with the terms of the related Indenture
Supplement.

 

Section 5.02.          Events of Default. 

 

“Event of Default,” wherever used herein, means with respect to any Series any
one of the following events (whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

 

(a)           default in the payment of the principal of any Note of that
Series, if not previously paid, when the same becomes due and payable; or

 

(b)           default in the payment of any interest on the outstanding
principal balance of (i) any Class A Note (as any such Note may be designated in
the related Indenture Supplement) of that Series when the same becomes due and
payable, and (ii) any Class B Note (as any such Note may be designated in the
related Indenture Supplement) of that Series when the same becomes due and
payable, but only if all Class A Notes of such Series have been paid in full;
and such default shall continue after the earlier to occur of (A) the next
following date upon which interest becomes due and payable and (B) the date
occurring 35 days following the date on which such interest became due and
payable; or

 

(c)           default in the observance or performance of any covenant or
agreement of the Issuer made in this Indenture made in respect of the Notes of
such Series (other than a covenant, or agreement, a default in the observance or
performance of which is elsewhere in this Section 5.02 specifically dealt with)
(all of such covenants and agreements in this Indenture which are not expressly
stated to be for the benefit of a particular Series being deemed to be in
respect of the Notes of all Series for this purpose), and such default shall
continue or not be cured for a period of sixty (60) days after there shall have
been given, by written registered or certified mail, return receipt requested to
the Issuer by the Indenture Trustee or to the Issuer and the Indenture Trustee
by the Holders of at least 50% of the Outstanding Amount of the Notes of such

 

32

--------------------------------------------------------------------------------


 

Series, a written notice specifying such default and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder and, as a result
of such default, the interests of the Holders of the Notes are materially and
adversely affected and continue to be materially and adversely affected during
such 60-day period; or

 

(d)           the filing of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Issuer in an involuntary case
under any applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, conservator,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
the Issuer or ordering the winding-up or liquidation of the Issuer’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
sixty (60) consecutive days; or

 

(e)           the commencement by the Issuer of a voluntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by the Issuer to the entry of an order for
relief in an involuntary case under any such law, or the consent by the Issuer
to the appointment of or the taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator or similar official of
the Issuer, or the making by the Issuer of any general assignment for the
benefit of creditors, or the failure by the Issuer generally to pay, or the
admission in writing by the Issuer of its inability to pay, its debts as such
debts become due, or the taking of action by the Issuer in furtherance of any of
the foregoing.

 

The Issuer shall deliver to the Indenture Trustee, within five (5) days after
the occurrence thereof, written notice in the form of an Officer’s Certificate
of any event which with the giving of notice and the lapse of time would become
an Event of Default, its status and what action the Issuer is taking or proposes
to take with respect thereto.

 

Section 5.03.          Acceleration of Maturity; Rescission and Annulment.

 

If an Event of Default described in paragraph (a), (b) or (c) of Section 5.02
should occur and be continuing with respect to a Series, then and in every such
case the Indenture Trustee or the Controlling Noteholders of such Series may
declare all the Notes of such Series to be immediately due and payable, by a
notice in writing to the Issuer and the Transferor (and to the Indenture Trustee
if declared by Noteholders), and upon any such declaration the unpaid principal
amount of such Notes, together with accrued and unpaid interest thereon through
the date of acceleration, shall become immediately due and payable.

 

If an Event of Default described in paragraph (d) or (e) of Section 5.02 should
occur and be continuing, then the unpaid principal amount of the Notes, together
with accrued and unpaid interest thereon through the date of acceleration, shall
automatically become, and shall be deemed to be declared, due and payable.

 

At any time after such declaration of acceleration of maturity has been made and
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as hereinafter in this Article V provided, the Controlling
Noteholders, by written notice to the Issuer, the Transferor and the Indenture
Trustee, may rescind and annul such declaration and its consequences.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

 

33

--------------------------------------------------------------------------------


 

Section 5.04.          Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.

 

(a)           The Issuer covenants that if (i) default is made in the payment of
any interest on any Note when the same becomes due and payable, and such default
shall continue after the earlier to occur of (x) the next following date upon
which interest becomes due and payable and (y) the date occurring thirty-five
(35) days following the date on which such interest became due and payable, or
(ii) default is made in the payment of principal of any Note, if and to the
extent not previously paid, when the same becomes due and payable, the Issuer
will, upon demand of the Indenture Trustee, pay to the Indenture Trustee, for
the benefit of the Holders of the Notes of the affected Series, the whole amount
then due and payable on such Notes for principal and interest, with interest
upon the overdue principal, and, to the extent payment at such rate of interest
shall be legally enforceable, interest upon overdue installments of interest, at
the applicable Note Interest Rate borne by the Notes of such Series, and in
addition thereto will pay such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and its agents and
outside counsel.

 

(b)           In case the Issuer shall fail forthwith to pay such amounts upon
such demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer or other obligor upon such Notes and collect
in the manner provided by law out of the Collateral or the property of another
obligor upon such Notes, wherever situated, the monies adjudged or decreed to be
payable in the manner provided by law.

 

(c)           If an Event of Default occurs and is continuing, the Indenture
Trustee may, as more particularly provided in Section 5.05, in its discretion,
proceed to protect and enforce its rights and the rights of the Noteholders of
the affected Series, by such appropriate Proceedings as the Indenture Trustee
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Indenture Trustee by this
Indenture or by law.

 

(d)           In case there shall be pending, relative to the Issuer or any
other obligor upon the Notes of the affected Series, or any Person having or
claiming an ownership interest in the Collateral, Proceedings under Title 11 of
the United States Code or any other applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or in case a
receiver, conservator, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator, custodian or other similar official shall have been
appointed for or taken possession of the Issuer or its property or such other
obligor or Person, or in case of any other comparable judicial Proceedings
relative to the Issuer or other obligor upon the Notes of such Series, or to the
creditors or property of the Issuer or such other obligor or Person, the
Indenture Trustee, regardless of whether the principal of any Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Indenture Trustee shall have made any demand pursuant
to the provisions of this Section 5.04, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

 

(i)            to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes of such Series
and to file such other papers or documents as may be necessary or advisable in
order

 

34

--------------------------------------------------------------------------------


 

to have the claims of the Indenture Trustee (including any claim for reasonable
compensation to the Indenture Trustee and each predecessor Indenture Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee, except as a result of
negligence, willful misconduct or bad faith) and of the Noteholders of such
Series allowed in any Proceedings relative to the Issuer or other obligor on the
Notes, or to the creditors or property of the Issuer or such other obligor;

 

(ii)           unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of Notes of such Series in any election of a trustee, a
standby trustee or a Person performing similar functions in any such
Proceedings;

 

(iii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders of such Series and of the Indenture
Trustee on their behalf; and

 

(iv)          to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Indenture Trustee
or the Holders of Notes of such Series allowed in any judicial Proceedings
relative to the Issuer, its creditors and its property;

 

and any trustee, receiver, conservator, liquidator, custodian, assignee,
sequestrator or other similar official in any such Proceeding is hereby
authorized by each of such Noteholders to make payments to the Indenture
Trustee, and, in the event that the Indenture Trustee shall consent to the
making of payments directly to such Noteholders, to pay to the Indenture Trustee
such amounts as shall be sufficient to cover reasonable compensation to the
Indenture Trustee, each predecessor Indenture Trustee and their respective
agents, attorneys and counsel, and all other expenses and liabilities incurred,
and all advances made, by the Indenture Trustee and each predecessor Indenture
Trustee except as a result of negligence, willful misconduct or bad faith.

 

(e)           Nothing herein contained shall be deemed to authorize the
Indenture Trustee to authorize or consent to or vote for or accept or adopt on
behalf of any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar Person.

 

(f)            All rights of action and of asserting claims under this
Indenture, or under any of the Notes, may be enforced by the Indenture Trustee
without the possession of any of the Notes or the production thereof in any
trial or other Proceedings relative thereto, and any such action or Proceedings
instituted by the Indenture Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment, subject to the payment of the
expenses, disbursements and compensation of the Indenture Trustee, each
predecessor Indenture Trustee and their respective agents and attorneys, shall
be for the benefit of the Holders of the Notes of the affected Series as
provided herein.

 

(g)           In any Proceedings brought by the Indenture Trustee (except with
respect to any Proceedings involving the interpretation of any provision of this
Indenture to which the

 

35

--------------------------------------------------------------------------------


 

Indenture Trustee shall be a party), the Indenture Trustee shall be held to
represent all the Holders of the Notes of the affected Series, and it shall not
be necessary to make any such Noteholder a party to any such Proceedings.

 

Section 5.05.          Remedies; Priorities.

 

(a)           If an Event of Default shall have occurred and be continuing with
respect to any Series, and the Notes of such Series have been accelerated
pursuant to Section 5.03, the Indenture Trustee may do one or more of the
following (subject to Section 5.06):

 

(i)            institute Proceedings in its own name and as trustee of an
express trust for the collection of all amounts then payable on the Notes of the
affected Series or under this Indenture with respect thereto, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Issuer the portion of the Collateral allocated to such Series and from any other
obligor upon such Notes monies adjudged due;

 

(ii)           subject to the last paragraph of this subsection 5.05(a), take
any other appropriate action to protect and enforce the rights and remedies of
the Indenture Trustee and the Holders of the Notes of the affected Series; or

 

(iii)          cause the Issuer to sell Principal Receivables in an amount equal
to the Invested Amount with respect to the accelerated Series and the related
Finance Charge Receivables (or interests therein) in accordance with
Section 5.16 hereof;

 

provided, however, that the Indenture Trustee may not exercise the remedy
described in subparagraph (iii) above unless (A) the Holders of 100% of the
Outstanding Amount of the Notes of the affected Series consent thereto, (B) the
Indenture Trustee determines (based solely upon the opinion of an Independent
investment banking firm obtained at the expense of the Issuer) that any proceeds
of such exercise distributable to the Noteholders of the affected Series will be
at least sufficient to discharge in full all amounts then due and unpaid upon
such Notes for principal and interest or (C) the Indenture Trustee determines
(based solely upon the opinion of an Independent investment banking firm
obtained at the expense of the Issuer) that the Collateral may not continue to
provide sufficient funds for the payment of principal of and interest on the
Notes as they would have become due if the Notes had not been declared due and
payable, and the Indenture Trustee obtains the consent of Holders of at least
66-2/3% of the Outstanding Amount of the Class A Notes (as such Notes may be
designated in the related Indenture Supplement) of such affected Series, or, if
the Class A Notes have been paid in full, at least 66-2/3% of the outstanding
principal amount of the Class B Notes (as such Notes may be designated in the
related Indenture Supplement); provided that the Certificate Trustee as Holder,
if applicable, shall vote in accordance with the provisions of the relevant
Pass-Through Trust Agreement.

 

The remedies provided in this Section 5.05(a) are the exclusive remedies
provided to the Noteholders with respect to an Event of Default and each of the
Noteholders (by its acceptance of their respective interests in the Notes) and
the Indenture Trustee hereby expressly waive any other remedy that may be
available under the applicable UCC.

 

(b)           If the Indenture Trustee collects any money or property for a
Series pursuant to this Article V following the acceleration of the maturities
of the Notes of such Series

 

36

--------------------------------------------------------------------------------


 

pursuant to Section 5.03 (so long as such declaration shall not have been
rescinded or annulled), it shall pay the money or property in the following
order:

 

FIRST:  to the Indenture Trustee and the Note Administrator for amounts due
pursuant to Section 6.07 and to pay other Program Expenses under and in
accordance with the related Indenture Supplement;

 

SECOND:  to the Servicer, the Servicing Fee under the related Indenture
Supplement;

 

THIRD:  to the Holders of the Class A Notes (as such Notes may be designated in
the related Indenture Supplement) of such Series for amounts due and unpaid on
such Notes for interest and principal, according to the amounts due and payable
on such Class A Notes for interest and principal; provided that, in the event
there are sub-classes of Class A Notes, such Notes will be paid sequentially
with the most senior sub-class being paid first;

 

FOURTH: to the Holders of the Class B Notes (as such Notes may be designated in
the related Indenture Supplement) of such Series for amounts due and unpaid on
such Notes for interest and principal, according to the amounts due and payable
on such Class B Notes for interest and principal;

 

FIFTH:  to the O/C Holder, if any, in accordance with Article IV of the related
Indenture Supplement; and

 

SIXTH:  to the Issuer for distribution pursuant to Article IV of the related
Indenture Supplement.

 

(c)           The Note Administrator may, upon notification to the Issuer, fix a
record date and payment date for any payment to Noteholders of the affected
Series pursuant to this Section 5.05.  At least fifteen (15) days before such
record date, the Note Administrator shall mail or send by facsimile to each such
Noteholder a notice that states the record date, the payment date and the amount
to be paid.

 

In addition to the application of money or property referred to in subsection
5.05(b) for an accelerated Series, amounts then held in the Collection Account
or any Series Accounts for such Series and any amounts available under the
Series Enhancement for such Series shall be used to make payments to the Holders
of the Notes of such Series and the Series Enhancer for such Series in
accordance with the terms of this Indenture, the related Indenture Supplement
and the Series Enhancement for such Series.  Following the sale of the
Collateral (or portion thereof) for a Series and the application of the proceeds
of such sale to such Series and the application of the amounts then held in the
Collection Account and any Series Accounts for such Series as are allocated to
such Series and any amounts available under the Series Enhancement for such
Series, such Series shall no longer be entitled to any allocation of Collections
or other property constituting the Collateral under this Indenture and the Notes
of such Series shall no longer be Outstanding.

 

Section 5.06.          Optional Preservation of the Collateral  If the Notes of
any Series have been declared to be due and payable under Section 5.03 following
an Event of Default and such declaration and its consequences have not been
rescinded and annulled, and the Indenture Trustee has not received directions
from the Noteholders pursuant to Section 5.12, the

 

37

--------------------------------------------------------------------------------


 

Indenture Trustee may, but need not, elect to maintain possession of the portion
of the Collateral allocated to such Notes.  It is the desire of the parties
hereto and the Noteholders that there be at all times sufficient funds for the
payment of principal of and interest on the Notes, and the Indenture Trustee
shall take such desire into account when determining whether or not to maintain
possession of the Collateral allocated to such Notes.  In determining whether to
maintain possession of the Collateral, the Indenture Trustee shall obtain (at
the expense of the Issuer) and rely upon an opinion of an Independent investment
banking or accounting firm of national reputation as to the feasibility of such
proposed action and as to the sufficiency of the Collateral for such purpose.

 

Section 5.07.          Limitation on Suits.

 

No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:

 

(a)           the Holders of not less than 25% of the Outstanding Amount of any
affected Series of Notes have made written request to the Indenture Trustee to
institute such Proceeding in its own name as indenture trustee hereunder;
provided that the Certificate Trustee as Holder, if applicable, shall vote in
accordance with the provisions of the relevant Pass-Through Trust Agreement;

 

(b)           such Noteholder or Noteholders have previously given written
notice to the Indenture Trustee of a continuing Event of Default;

 

(c)           such Noteholder or Noteholders have agreed to provide to the
Indenture Trustee indemnity satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request;

 

(d)           the Indenture Trustee for sixty (60) days after its receipt of
such notice, request and offer of indemnity has failed to institute any such
Proceeding; and

 

(e)           no direction inconsistent with such written request has been given
to the Indenture Trustee during such 60-day period by the Majority Noteholders
of such Series;

 

it being understood and intended that no one or more Noteholders of the affected
Series shall have any right in any manner whatever by virtue of, or by availing
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Noteholders of such Series or to obtain or to seek to obtain
priority or preference over any other Noteholders of such Series or to enforce
any right under this Indenture, except in the manner herein provided.

 

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders of the
affected Series, each representing less than a majority of the Outstanding
Amount of the Notes of such Series, the Indenture Trustee in its sole discretion
may determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture.

 

38

--------------------------------------------------------------------------------


 

Section 5.08.          Unconditional Rights of Noteholders to Receive Principal
and Interest.

 

Notwithstanding any other provision in this Indenture, each Holder of a Note
shall have the right which is absolute and unconditional to receive payment of
the principal of and interest in respect of such Note as such principal and
interest becomes due and payable and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Noteholder.

 

Section 5.09.          Restoration of Rights and Remedies.

 

If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned, or has been determined adversely to the Indenture
Trustee or to such Noteholder, then and in every such case the Issuer, the
Indenture Trustee and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Indenture Trustee and
the Noteholders shall continue as though no such Proceeding had been instituted.

 

Section 5.10.          Rights and Remedies Cumulative.

 

No right, remedy, power or privilege herein conferred upon or reserved to  the
Indenture Trustee or to the Noteholders or the O/C Holder is intended to be 
exclusive of any other right, remedy, power or privilege, and every right,
remedy, power or privilege shall, to the extent permitted by law, be
cumulative.  The assertion or exercise of any right or remedy shall not preclude
any other further assertion or the exercise of any other appropriate right or
remedy.

 

Section 5.11.          Delay or Omission Not Waiver.

 

No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee or of any Noteholder or other Person, any right or remedy occurring
hereunder upon any Event of Default shall impair any such right or remedy or
constitute a waiver thereof of any such Event of Default or an acquiescence
therein.  Every right and remedy given by this Article V may be exercised from
time to time, and as often as may be deemed expedient, by the Indenture Trustee
or by the Noteholders, as the case may be.

 

Section 5.12.          Rights of Noteholders to Direct Indenture Trustee.

 

The Controlling Noteholders of any affected Series (if an Event of Default with
respect to such Series has occurred and is continuing) shall have the right to
direct the time, method and place of conducting any Proceeding for any remedy
available to the Indenture Trustee with respect to the Notes of such Series or
exercising any trust or power conferred on the Indenture Trustee with respect to
the Notes of such Series; provided, however, that subject to Section 6.01:

 

(a)           the Indenture Trustee shall have the right to decline any such
direction if the Indenture Trustee, after being advised by counsel, determines
that the action so directed is in conflict with any rule of law or with this
Indenture, and

 

(b)           the Indenture Trustee shall have the right to decline any such
direction if the Indenture Trustee in good faith shall, by a Responsible Officer
of the Indenture

 

39

--------------------------------------------------------------------------------


 

Trustee, determine that the Proceedings so directed would be illegal or involve
the Indenture Trustee in personal liability or be unjustly prejudicial to the
Noteholders not parties to such direction.

 

Section 5.13.          Waiver of Past Defaults.

 

Prior to the declaration of the acceleration of the maturity of the Notes of the
affected Series as provided in Section 5.03, the Controlling Noteholders of such
Series may, on behalf of all such Noteholders, waive in writing any past default
with respect to such Notes and its consequences, except a default:

 

(a)           in the payment of the principal or interest in respect of any Note
of such Series; or

 

(b)           in respect of a covenant or provision hereof that under Section
10.02 hereof cannot be modified or amended without the consent of the Noteholder
of each Outstanding Note of such Series affected.

 

Upon any such written waiver, such default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

 

Section 5.14.          Undertaking for Costs.

 

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in such suit, having
due regard to the merits and good faith of the claims or defenses made by such
party litigant; but the provisions of this Section 5.14 shall not apply to any
suit instituted by the Indenture Trustee, to any suit instituted by any
Noteholder, or group of Noteholders (in compliance with Section 5.07 hereof),
holding in the aggregate more than 10% of the principal balance of the
Outstanding Notes of the affected Series, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal or interest in
respect of any Note on or after the Distribution Date on which any of such
amounts was due pursuant to the terms of such Note or the applicable Indenture
Supplement (or, in the case of redemption, on or after the applicable Redemption
Date); provided that the Certificate Trustee as Holder, if applicable, shall
vote in accordance with the provisions of the relevant Pass-Through Trust
Agreement.

 

Section 5.15.          Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may adversely affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein

 

40

--------------------------------------------------------------------------------


 

granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

Section 5.16.          Sale of Receivables.

 

(a)           The method, manner, time, place and terms of any sale of
Receivables (or interests therein) pursuant to Section 5.05(a)(iii) shall be
commercially reasonable.  The Indenture Trustee may from time to time postpone
any sale by public announcement made at the time and place of such sale.  The
Indenture Trustee hereby expressly waives its right to any amount fixed by law
as compensation for any sale.

 

(b)           The Indenture Trustee is hereby irrevocably appointed the agent
and attorney-in-fact of the Issuer in connection with any sale of Receivables
pursuant to Section 5.05(a)(iii).  No purchaser or transferee at any such sale
shall be bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

 

(c)           In its exercise of the foreclosure remedy pursuant to Section
5.05(a)(iii), the Indenture Trustee shall solicit bids from Permitted Assignees
for the sale of Principal Receivables in an amount at least equal to the
Invested Amount with respect to the affected Series of Notes at the time of sale
and the related Finance Charge Receivables (or interests therein).  The
Indenture Trustee shall sell such Receivables (or interests therein) to the
bidder with the highest cash purchase offer.  The Transferor, its Affiliates or
agents may not participate or bid in such sale.  The proceeds of any such sale
shall be applied in accordance with Section 5.05(b).

 

Section 5.17.          Action on Notes.

 

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to this Indenture. 
Neither the Lien of this Indenture nor any rights or remedies of the Indenture
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Indenture Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Collateral or upon any of the assets of
the Issuer.  Any money or property collected by the Indenture Trustee shall be
applied as specified in the applicable Indenture Supplement.

 

ARTICLE VI

 

THE INDENTURE TRUSTEE; THE NOTE ADMINISTRATOR

 

Section 6.01.          Notice of Defaults.  As promptly as practicable after,
and in any event within 30 days after, the occurrence of any Redemption Event of
Event of Default of which a Responsible Officer of the Indenture Trustee has
actual knowledge hereunder, the Indenture Trustee shall mail to the Noteholders
and the Rating Agencies, notice of such default hereunder actually known to a
Responsible Officer of the Indenture Trustee, unless such default shall have
been cured or waived.

 

Section 6.02.          Certain Rights of Indenture Trustee and Note
Administrator.

 

(a)           the Indenture Trustee, prior to the occurrence of an Event of
Default of which a Responsible Officer of the Indenture Trustee shall have
actual knowledge and after the

 

41

--------------------------------------------------------------------------------


 

curing of all such Events of Defaults which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture.  If an Event of Default of which a Responsible Officer of the
Indenture Trustee shall have actual knowledge has occurred and has not been
cured or waived, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs;

 

(b)           the Indenture Trustee and the Note Administrator, upon receipt of
all resolutions, certificates, statements, opinions, reports, documents, orders,
or other instruments furnished to it which are specifically required to be
furnished pursuant to any provision of this Indenture or any Indenture
Supplement, shall examine them to determine whether they conform to the
requirements of this Indenture and such Indenture Supplement; provided, however,
that neither the Indenture Trustee nor the Note Administrator shall be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the LLCs, the O/C Holders, the Issuer or any other party hereunder. 
If any such instrument is found not to conform in any material respect to the
requirements of this Indenture or any Indenture Supplement, the Indenture
Trustee shall notify the Noteholders of such instrument in the event that the
Indenture Trustee, after so requesting, does not receive a satisfactorily
corrected instrument;

 

(c)           the Indenture Trustee and the Note Administrator undertake to
perform only such duties as are specifically set forth in this Indenture and any
Indenture Supplements to which they are a party.  No implied covenants or
obligations shall be read into this Indenture or such Indenture Supplements
against the Indenture Trustee or the Note Administrator and, in the absence of
bad faith on the part of the Indenture Trustee or the Note Administrator, as the
case may be, the Indenture Trustee and the Note Administrator may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any certificates or opinions furnished to the Indenture
Trustee and conforming to the requirements of this Indenture and such Indenture
Supplement, as applicable;

 

(d)           the Indenture Trustee and the Note Administrator may rely and
shall be protected in acting or refraining from acting in reliance upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

 

(e)           any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Order or Issuer Request;

 

(f)            whenever in the administration of this Indenture or any Indenture
Supplement the Indenture Trustee or the Note Administrator shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder or thereunder, the Indenture Trustee and the Note
Administrator (unless other evidence be herein specifically prescribed) shall be
entitled to receive and may, in the absence of bad faith on its part, rely upon
an Officer’s Certificate of the Issuer;

 

(g)           the Indenture Trustee and the Note Administrator may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

 

42

--------------------------------------------------------------------------------


 

(h)           subject to the duty of the Indenture Trustee during the
continuance of an Event of Default to act with the required standard of care,
neither the Indenture Trustee nor the Note Administrator shall be under any
obligation to exercise any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture or any Indenture Supplement, unless such Noteholders shall have
offered to the Indenture Trustee security or indemnity reasonably satisfactory
to it against the cost, expenses and liabilities which might be incurred by it
in compliance with such request or direction;

 

(i)            neither the Indenture Trustee nor the Note Administrator shall be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture or other paper or document;

 

(j)            the Indenture Trustee and the Note Administrator may execute any
of the trusts or powers under this Indenture or any Indenture Supplement or
perform any duties under this Indenture or any Indenture Supplement either
directly or by or through agents, attorneys, custodians or nominees and neither
the Indenture Trustee nor the Note Administrator shall be responsible for any
misconduct or negligence on the part of, or for the supervision of, any agent,
attorney, custodian or nominee appointed with due care by it under this
Indenture or any Indenture Supplement;

 

(k)           the Indenture Trustee and the Note Administrator shall not be
liable in their individual capacities with respect to any action taken or
omitted to be taken by it in good faith in accordance with this Indenture, any
Indenture Supplement or at the direction of the Majority Noteholders of an
outstanding Series of Notes relating to the time, method and place of conducting
any proceeding for any remedy available to the Indenture Trustee, or exercising
any trust or power conferred upon the Indenture Trustee or the Note
Administrator, under this Indenture or the related Indenture Supplement;

 

(l)            neither the Indenture Trustee nor the Note Administrator shall be
required to expend or risk its own funds in the performance of any of its duties
under this Indenture or any Indenture Supplement, or in the exercise of any of
its rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk is not
reasonably assured to it and none of the provisions contained in this Indenture
or any Indenture Supplement shall in any event require the Indenture Trustee or
the Note Administrator to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer, the Issuer,
[CSG/Presidio], LLC or any other party under any of the Transaction Documents;

 

(m)          when the Indenture Trustee incurs expenses or renders services in
connection with an Event of Default specified in Section 5.02, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors rights generally;

 

(n)           neither the Indenture Trustee nor the Note Administrator shall be
charged with knowledge of a default or an Event of Default or Redemption Event
unless a Responsible Officer obtains actual knowledge of such default, event,
Event of Default or Redemption Event; in the absence of the receipt of such
notice, the Indenture Trustee and the Note Administrator may conclusively assume
that there is no default, event, Event of Default or Redemption Event;

 

43

--------------------------------------------------------------------------------


 

(o)           in the event the Indenture Trustee or the Note Administrator is
also acting as the Paying Agent or an Authenticating Agent, the rights, powers,
immunities and indemnifications afforded to the Indenture Trustee and the Note
Administrator hereunder shall also be afforded to such Paying Agent or
Authenticating Agent;

 

(p)           neither the Indenture Trustee nor the Note Administrator shall be
liable in its individual capacity for an error of judgment made in good faith by
one of their Responsible Officers or other officers, unless it shall be proved
that the Indenture Trustee or the Note Administrator, as the case may be, was
negligent in ascertaining the pertinent facts;

 

(q)           neither the Indenture Trustee nor the Note Administrator shall
have any duty (i) to see to any recording, filing, or depositing of this
Indenture or any agreement referred to herein or any financing statement or
continuation statement evidencing a security interest, or to see to the
maintenance of any such recording or filing or depositing or to any recording,
refiling or redepositing of any thereof, (ii) to see to any insurance or (iii)
to provide or maintain the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral;

 

(r)            neither the Indenture Trustee nor the Note Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Indenture or any Indenture Supplement;

 

(s)           the right of the Indenture Trustee and the Note Administrator to
perform any discretionary act enumerated in this Indenture or any Indenture
Supplement shall not be construed as a duty, and neither the Indenture Trustee
nor the Note Administrator shall be answerable other than for its negligence or
willful misconduct in the performance of such act; and

 

(t)            neither the Indenture Trustee nor the Note Administrator shall be
required to give any bond or surety in respect of the execution of any of the
trusts created hereby or the powers granted hereunder.

 

Section 6.03.          [Reserved].

 

Section 6.04.          Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, except the certificate of
authentication of the Indenture Trustee, shall be taken as the statements of the
Issuer, and neither the Indenture Trustee nor the Note Administrator assumes any
responsibility for their correctness.  Neither the Indenture Trustee nor the
Note Administrator makes any representation as to the validity or sufficiency of
the Agreement, the Notes, the Transaction Documents, the Receivables or any
related document.  Neither the Indenture Trustee nor the Note Administrator
shall be accountable for the use or application by the Issuer of the proceeds
from the Notes.

 

Section 6.05.          May Hold Notes.

 

The Indenture Trustee, the Note Administrator, any Paying Agent, Transfer Agent
and Registrar or any other agent of the Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer with the same

 

44

--------------------------------------------------------------------------------


 

rights it would have if it were not Indenture Trustee, the Note Administrator,
Paying Agent, Transfer Agent and Registrar or such other agent.

 

Section 6.06.          Money Held in Trust.

 

Money held by the Indenture Trustee or the Note Administrator in trust hereunder
need not be segregated from other funds held by such entity in trust hereunder
except to the extent required herein or required by law.  Neither the Indenture
Trustee nor the Note Administrator shall be under any liability for interest on
any money received by it hereunder except as otherwise agreed upon in writing by
the Indenture Trustee and the Issuer.

 

Section 6.07.          Compensation, Reimbursement and Indemnification.

 

The Issuer shall pay to the Indenture Trustee, the Note Administrator, the
Certificate Trustee and the Certificate Administrator, from time to time,
reasonable compensation for all services rendered by the Indenture Trustee, the
Note Administrator, the Certificate Trustee and the Certificate Administrator,
as applicable, under the Transaction Documents or the Pass-Through Trust
Agreement, as applicable (which compensation shall not be limited by any law on
compensation of a trustee of an express trust).  The Issuer shall reimburse the
Indenture Trustee, the Note Administrator, the Certificate Trustee or the
Certificate Administrator for all of their respective reasonable out-of-pocket
expenses incurred or made, including costs of collection, in addition to the
compensation for its services.  Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Indenture
Trustee’s, the Note Administrator’s, the Certificate Trustee’s and the
Certificate Administrator’s agents, counsel, accountants and experts, except any
such expense, disbursement or advance as may arise from the such parties’
negligence, willful misconduct or bad faith.  The Issuer shall indemnify, and
shall cause CSG, LLC to indemnify, each of the Indenture Trustee, the Note
Administrator, the Certificate Trustee and the Certificate Administrator and
their respective officers, directors, agents and employees against any and all
loss, liability or expense (including the fees of either in-house counsel or
outside counsel, but not both) incurred by it in connection with the
administration of this trust and the performance of their duties under the
Transaction Documents or the Pass-Through Trust Agreement, as applicable.  Each
of the Indenture Trustee, the Note Administrator, the Certificate Trustee and
the Certificate Administrator shall notify the Issuer promptly of any claim for
which it may seek indemnity.  Failure by any such party to so notify the Issuer
shall not relieve the Issuer of its obligations hereunder unless such loss,
liability or expense could have been avoided with such prompt notification and
then only to the extent of such loss, expense or liability which could have been
so avoided.  The Indenture Trustee, the Note Administrator, the Certificate
Trustee and the Certificate Administrator may have separate counsel and, if they
do, the Issuer shall pay the fees and expenses of such counsel.

 

The amount of compensation, reimbursement and indemnification due to the
Indenture Trustee and the Note Administrator shall be as set forth in each
Indenture Supplement.

 

The Issuer’s payment obligations to the Indenture Trustee, the Note
Administrator, the Certificate Trustee and the Certificate Administrator, as the
case may be pursuant to this Section 6.07 shall survive the discharge of this
Indenture.  When the Indenture Trustee, the Note Administrator, the Certificate
Trustee or the Certificate Administrator incurs expenses after the occurrence of
a Default specified in subsection 5.02(d) or (e) with respect to the Issuer, the
expenses are intended to constitute expenses of administration under Title 11 of
the United States Code or any other applicable federal or state bankruptcy,
insolvency or similar law.

 

45

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the Indenture Trustee’s right
to enforce any of the Issuer’s payment obligations pursuant to this Section 6.07
shall be subject to the provisions of Sections 12.14 and 12.15.

 

Section 6.08.          Replacement of Indenture Trustee and Note Administrator.

 

No resignation or removal of the Indenture Trustee or Note Administrator and no
appointment of a successor Indenture Trustee or successor Note Administrator
shall become effective until the acceptance of appointment by the successor
Indenture Trustee or successor Note Administrator pursuant to this Section 6.08.
The Indenture Trustee or the Note Administrator may resign at any time by giving
thirty (30) days written notice to the Issuer and the O/C Holder.  The Majority
Noteholders, upon delivery of notice of such removal to the Issuer, may remove
the Indenture Trustee or the Note Administrator by so notifying the Indenture
Trustee or Note Administrator and may appoint a successor Indenture Trustee or
successor Note Administrator, as the case may be.  The Issuer may remove the
Indenture Trustee or Note Administrator, as the case may be, if:

 

(i)            the Indenture Trustee or Note Administrator fails to comply with
Section 6.11;

 

(ii)           the Indenture Trustee or Note Administrator is adjudged a
bankrupt or insolvent;

 

(iii)          a receiver of the Indenture Trustee or Note Administrator or of
such entity’s property shall be appointed, or any public officer takes charge of
the Indenture Trustee or Note Administrator or of such entity’s property or
affairs for the purpose of rehabilitation, conservation or liquidation; or

 

(iv)          the Indenture Trustee or Note Administrator otherwise becomes
legally unable to act.

 

If the Indenture Trustee or Note Administrator resigns or is removed or if a
vacancy exists in the office of Indenture Trustee or Note Administrator for any
reason (the Indenture Trustee in such event being referred to herein as the
retiring Indenture Trustee and the Note Administrator in such event being
referred to herein as the retiring Note Administrator), the Issuer shall
promptly appoint a successor Indenture Trustee or Note Administrator, as the
case may be.  The Issuer shall furnish each Rating Agency with a copy of any
notice of resignation or removal of a retiring Indenture Trustee or retiring
Note Administrator pursuant to this Section 6.08 promptly after receiving such
notice, in the case of a resignation by a retiring Indenture Trustee or retiring
Note Administrator, or delivering such notice, in the case of a removal of a
retiring Indenture Trustee or retiring Note Administrator by the Issuer.

 

A successor Indenture Trustee or successor Note Administrator shall deliver a
written acceptance of its appointment to the retiring Indenture Trustee or
retiring Note Administrator, as the case may be, the Administrator and the
Issuer.  Thereupon the resignation or removal of the retiring Indenture Trustee
or retiring Note Administrator shall become effective, and the successor
Indenture Trustee or successor Note Administrator shall have all the rights,
powers and duties of the Indenture Trustee or Note Administrator under this
Indenture.  The successor Indenture Trustee or successor Note Administrator
shall mail a notice of its succession to all of the Noteholders, the O/C Holder
and each Rating Agency.  The retiring Indenture Trustee

 

46

--------------------------------------------------------------------------------


 

or retiring Note Administrator shall promptly transfer all property held by it
as Indenture Trustee or Note Administrator to the successor Indenture Trustee or
successor Note Administrator.

 

If a successor Indenture Trustee or a successor Note Administrator does not take
office within sixty (60) days after the retiring Indenture Trustee or the
retiring Note Administrator resigns or is removed, the retiring Indenture
Trustee or retiring Note Administrator, as the case may be, the Issuer or the
Majority Noteholders may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee or successor Note Administrator.

 

If the Indenture Trustee or the Note Administrator fails to comply with Section
6.11, any Noteholder may petition any court of competent jurisdiction for the
removal of the Indenture Trustee or the Note Administrator and the appointment
of a successor Indenture Trustee or a successor Note Administrator, as the case
may be.

 

Notwithstanding the replacement of the Indenture Trustee or the Note
Administrator pursuant to this Section 6.08, the Issuer’s obligations under
Section 6.07 shall continue for the benefit of the retiring Indenture Trustee or
the retiring Note Administrator.

 

Section 6.09.          Successor Indenture Trustee or Successor Note
Administrator by Merger.

 

If the Indenture Trustee or the Note Administrator consolidates with, merges or
converts into, or transfers all or substantially all its corporate trust
business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation or banking association without
any further act shall be the successor Indenture Trustee or the successor Note
Administrator, as the case may be; provided that such corporation or banking
association shall be otherwise qualified and eligible under Section 6.11.  The
Indenture Trustee or Note Administrator, as the case may be, shall provide the
Rating Agencies prior written notice of any such transaction.

 

In case at the time such successor or successors by merger, conversion,
consolidation or transfer to the Indenture Trustee shall succeed to the trusts
created by this Indenture any of the Notes shall have been authenticated but not
delivered, any such successor to the Indenture Trustee may adopt the certificate
of authentication of any predecessor Indenture Trustee and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor to the Indenture Trustee may authenticate such
Notes in the name of the successor to the Indenture Trustee; and in all such
cases such certificates shall have the full force which it is anywhere in the
Notes or in this Indenture provided that the certificate of the Indenture
Trustee shall have.

 

Section 6.10.          Appointment of Co-Indenture Trustee or Separate
Indenture Trustee.

 

(a)           Notwithstanding any other provisions of this Indenture, at any
time, for the purpose of meeting any legal requirement of any jurisdiction in
which any part of the Collateral may at the time be located, the Indenture
Trustee shall have the power and may execute and deliver all instruments to
appoint one or more Persons to act as a co-trustee or co-trustees, or separate
trustee or separate trustees, of all or any part of the Collateral, and to vest
in such Person or Persons, in such capacity and for the benefit of the
Noteholders, such title to the Collateral, or any part hereof, and, subject to
the other provisions of this Section 6.10, such powers, duties, obligations,
rights and trusts as the Indenture Trustee may consider necessary or desirable. 
No

 

47

--------------------------------------------------------------------------------


 

co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 6.11 and no notice to
Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 6.08 hereof.  The appointment of any co-trustee or
separate trustee shall not absolve the Indenture Trustee of its obligations
under this Indenture and the related Indenture Supplement.

 

(b)           Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:

 

(i)            all rights, powers, duties and obligations conferred or imposed
upon the Indenture Trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate trustee or co-trustee
jointly (it being understood that such separate trustee or co-trustee is not
authorized to act separately without the Indenture Trustee joining in such act),
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Collateral or any portion thereof in any such jurisdiction) shall be exercised
and performed singly by such separate trustee or co-trustee, but solely at the
direction of the Indenture Trustee;

 

(ii)           no trustee hereunder shall be personally liable by reason of any
act or omission of any other trustee hereunder; and

 

(iii)          the Indenture Trustee may at any time accept the resignation of
or remove any separate trustee or co-trustee.

 

(c)           Any notice, request or other writing given to the Indenture
Trustee shall be deemed to have been given to each of the then separate trustees
and co-trustees, as effectively as if given to each of them.  Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Section 6.10.  Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
pro­visions of this Indenture, specifically including every provision of this
Indenture relating to the conduct of, affecting the liability of, or affording
protection to, the Indenture Trustee.  Every such instrument shall be filed with
the Indenture Trustee.

 

(d)           Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee, its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name.  If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

 

Section 6.11.          Eligibility; Disqualification.

 

The Indenture Trustee and Note Administrator each shall have a combined capital
and surplus of at least $50,000,000 as set forth in its most recent published
annual report of condition and its long-term unsecured debt shall be rated at
least “Baa3” by Moody’s, at least “BBB-” by Standard & Poor’s and subject to
supervision or examination by Federal or state

 

48

--------------------------------------------------------------------------------


 

authority.  If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 6.11, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  If at any time the Indenture Trustee or the Note Administrator shall
cease to be eligible in accordance with the provisions of this Section 6.11,
such entity shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.

 

Section 6.12.          Tax Returns.

 

In the event the Trust shall be required to file tax returns, the Servicer shall
prepare or shall cause to be prepared such tax returns and shall provide such
tax returns to the Owner Trustee for signature at least five (5) days before
such tax returns are due to be filed.  The Servicer, in accordance with the
terms of each Indenture Supplement, shall also prepare or shall cause to be
prepared all tax information required by law to be distributed to Noteholders
and the O/C Holder and shall deliver such information to the Owner Trustee, the
Indenture Trustee and the Note Administrator at least five (5) days prior to the
date it is required by law to be distributed to Noteholders and the O/C Holder. 
The Owner Trustee, upon written request, will furnish the Servicer with all such
information known to the Owner Trustee as may be reasonably requested and
required in connection with the preparation of all tax returns of the Trust, and
shall, upon request, execute such returns.  In no event shall the Owner Trustee
be personally liable for any liabilities, costs or expenses of the Trust, any
Noteholder or the O/C Holder arising under any tax law, including without
limitation, federal, state or local income or excise taxes or any other tax
imposed on or measured by income (or any interest or penalty with respect
thereto arising from a failure to comply therewith).

 

Section 6.13.          Representations and Covenants of the Indenture Trustee
and the Note Administrator.

 

(a)           The Indenture Trustee represents, warrants and covenants that:

 

(i)            The Indenture Trustee is a national banking association;

 

(ii)           The Indenture Trustee has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and the other
Transaction Documents to which it is a party; and

 

(iii)          Each of this Indenture and the other Transaction Documents to
which it is a party has been duly executed and delivered by the Indenture
Trustee and constitutes its legal, valid and binding obligation in accordance
with its terms.

 

(b)           The Note Administrator represents, warrants and covenants that:

 

(i)            The Note Administrator is a national association;

 

(ii)           The Note Administrator has full power and authority to deliver
and perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and the other
Transaction Documents to which it is a party; and

 

49

--------------------------------------------------------------------------------


 

(iii)          Each of this Indenture and the other Transaction Documents to
which it is a party has been duly executed and delivered by the Note
Administrator and constitutes its legal, valid and binding obligation in
accordance with its terms.

 

Section 6.14.          Custody of the Collateral.

 

The Note Administrator, on behalf of the Indenture Trustee, shall hold a CD-Rom
consisting of a schedule of the Receivables and the Trust Accounts and all
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit constituting a part thereof in the State of New
York.  The Note Administrator, on behalf of the Indenture Trustee, shall hold
such of the Collateral as constitutes investment property through a securities
intermediary, which securities intermediary shall agree with the Note
Administrator, on behalf of the Indenture Trustee, that (a) such investment
property shall at all times be credited to a securities account of the Indenture
Trustee, (b) such securities intermediary shall treat the Note Administrator, on
behalf of the Indenture Trustee, as entitled to exercise the rights that
comprise each financial asset credited to such securities account, (c) all
property credited to such securities account shall be treated as financial
assets, (d) such securities intermediary shall comply with entitlement orders
originated by the Note Administrator, on behalf of the Indenture Trustee,
without the further consent of any other person or entity, (e) such securities
intermediary shall not agree with any person or entity other than the Note
Administrator, on behalf of the Indenture Trustee, to comply with entitlement
orders originated by any person or entity other than the Note Administrator, on
behalf of the Indenture Trustee, (f) such securities accounts and the property
credited thereto shall not be subject to any lien, security interest, right of
set-off, or encumbrance in favor of such securities intermediary or anyone
claiming through it (other than the Indenture Trustee), (g) such agreement shall
be governed by the laws of the State of New York, and (h) such securities
intermediary’s jurisdiction for purposes of the UCC shall be with the State of
New York.  Terms used in this Section 6.14 that are defined in the New York UCC
and not otherwise defined herein shall have the meaning set forth in the New
York UCC. Except as permitted by this Section 6.14, the Indenture Trustee shall
not hold any part of the Collateral through an agent or a nominee.

 

ARTICLE VII

 

NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER

 

Section 7.01.          Issuer to Furnish Indenture Trustee Names and Addresses
of Noteholders.

 

The Issuer will furnish or cause to be furnished to the Indenture Trustee and
the Note Administrator (a) upon each transfer of a Note, a list, in such form as
the Indenture Trustee and the Note Administrator may reasonably require, of the
names, addresses and taxpayer identification numbers of the Noteholders as they
appear on the Note Register as of the most recent Record Date, and (b) at such
other times, as the Indenture Trustee and the Note Administrator may request in
writing, within five (5) Business Days after receipt by the Issuer of any such
request, a list of similar form and content as of a date not more than ten (10)
days prior to the time such list is furnished; provided, however, that for so
long as the Note  Administrator is the Transfer Agent and Registrar, no such
list shall be required to be furnished.

 

50

--------------------------------------------------------------------------------


 

Section 7.02.          Preservation of Information; Communications to
Noteholders.

 

The Note Administrator shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Noteholders contained in the most
recent list furnished to the Note Administrator as provided in Section 2.09 or
7.01 and the names, addresses and taxpayer identification numbers of the
Noteholders received by the Note Administrator in its capacity as Transfer Agent
and Registrar.  The Note Administrator may destroy any list furnished to it as
provided in Section 2.09 or 7.01 upon receipt of a new list so furnished.

 

ARTICLE VIII

 

ALLOCATION AND APPLICATION OF COLLECTIONS

 

Section 8.01.          Collection of Money.

 

Except as otherwise expressly provided herein and in the related Indenture
Supplement, the Indenture Trustee and the Note Administrator may demand payment
or delivery of, and shall receive and collect, directly and without intervention
or assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Indenture Trustee and/or the Note
Administrator, as the case may be, pursuant to this Indenture.  The Indenture
Trustee and the Note Administrator shall hold all such money and property
received by it in trust for the Noteholders and shall apply it as provided in
this Indenture.  Except as otherwise expressly provided in this Indenture, if
any default occurs in the making of any payment or performance under the
Transfer and Servicing Agreement or any other Transaction Document, the
Indenture Trustee may, and upon the request of the Majority Noteholders of an
affected Series shall, take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings.  Any such action shall be without prejudice to any right to claim a
Redemption Event or a Default or Event of Default under this Indenture and to
proceed thereafter as provided in Article V hereof.

 

Section 8.02.          Rights of Noteholders.

 

The Collateral shall secure the obligation of the Trust to pay to the Holders of
the Notes of each Series principal and interest and other amounts payable
pursuant to this Indenture and the related Indenture Supplement.  Except as
specifically set forth in the Indenture Supplement with respect thereto, the
Notes of any Series or Class shall not have rights to payment from any Series
Account or Series Enhancement allocated solely for the benefit of any other
Series or Class.

 

Section 8.03.          Establishment of Collection Account.

 

The Issuer, for the benefit of the Noteholders and the holder of any other
interest in the Receivables as specified in the related Indenture Supplement,
shall establish and maintain with the Note Administrator or its nominee in the
name of the Indenture Trustee, on behalf of the Trust, one or more Qualified
Accounts (including any subaccount thereof) bearing a designation clearly
indicating that the funds and other property credited thereto are held for the
benefit of the Noteholders (collectively, the “Collection Account”).  The Note
Administrator, on behalf of the Indenture Trustee, shall possess all right,
title and interest in all monies, instruments, investment property, documents,
certificates of deposit and other property credited from time to time to the
Collection Account and in all proceeds, earnings, income, revenue, dividends and
distributions thereof for the benefit of the Noteholders.

 

51

--------------------------------------------------------------------------------


 

The Collection Account shall be under the sole dominion and control of the Note
Administrator for the benefit of the Noteholders.  Except as expressly provided
in this Indenture and the Transfer and Servicing Agreement, the Issuer agrees
that it shall have no right of setoff or banker’s lien against, and no right to
otherwise deduct from, any funds held in the Collection Account for any amount
owed to it by the Indenture Trustee, the Note Administrator, the Transferor, any
Noteholder or any Series Enhancer.  If, at any time, the Collection Account
ceases to be a Qualified Account, the Note Administrator (or the Issuer on its
behalf) shall within ten (10) Business Days (or such longer period, not to
exceed thirty (30) calendar days, as to which each Rating Agency may consent)
establish a new Collection Account meeting the conditions specified above,
transfer any monies, documents, instruments, investment property, certificates
of deposit and other property to such new Collection Account and from the date
such new Collection Account is established, it shall be the “Collection
Account.”

 

Funds on deposit in the Collection Account (other than investment earnings and
amounts deposited pursuant to Section 2.06, 6.01, or 7.01 of the Transfer and
Servicing Agreement or Section 11.02 of this Indenture) shall at the written
direction of the Servicer be invested by the Note Administrator in Eligible
Investments selected by the Servicer.  All such Eligible Investments shall be
held by the Note Administrator for the benefit of the Noteholders pursuant to
Section 6.14.  Investments of funds representing Collections collected during
any Monthly Period shall be invested in Eligible Investments that will mature so
that such funds will be available no later than the close of business on each
monthly Transfer Date following such Monthly Period.  No such Eligible
Investment shall be disposed of prior to its maturity; provided, however, that
the Note Administrator shall sell, liquidate or dispose of any such Eligible
Investment before its maturity, at the written direction of the Servicer, if,
prior to the maturity of such Eligible Investment, a default occurs in the
payment of principal, interest or any other amount with respect to such Eligible
Investment.  Unless directed by the Servicer, funds deposited in the Collection
Account on a Transfer Date with respect to the immediately succeeding
Distribution Date are not required to be invested overnight.  On each
Distribution Date, all interest and other investment earnings (net of losses and
investment expenses) on funds on deposit in the Collection Account shall be
treated as Finance Charge Collections, except as otherwise specified in any
Indenture Supplement.  The Note Administrator shall bear no responsibility or
liability for any losses resulting from investment or reinvestment of any funds
in accordance with this Section 8.03 nor for the selection of Eligible
Investments in accordance with the provisions of this Indenture and any
Indenture Supplement (other than Eligible Investments on which the institution
acting as Note Administrator is an obligor).

 

Section 8.04.          Collections; Daily Release of Collections; Allocations.

 

(a)           The Servicer will instruct the Note Administrator to apply on
behalf of the Indenture Trustee all funds on deposit in the Collection Account
as described in this Article VIII and in each Indenture Supplement.  Except as
otherwise provided below, the Servicer shall deposit Collections into the
Collection Account as promptly as possible after the Date of Processing of such
Collections, but in no event later than the second Business Day following the
Date of Processing.

 

(b)           Provided that the conditions for the daily release of Collections
of Receivables set forth in the applicable Indenture Supplement are satisfied,
the Note Administrator will release Collections of Receivables to the Transferor
pursuant to and subject to the terms and conditions of such Indenture Supplement
on each day for the purchase of Principal Receivables by the Issuer up to the
amount required to purchase all newly created Principal Receivables that are not
Non-Conforming Terms Change Receivables.

 

52

--------------------------------------------------------------------------------


 

(c)           Collections of Finance Charge Receivables, Principal Receivables
and Defaulted Receivables will be allocated to each Series and to the Transferor
in accordance with this Article VIII and each Indenture Supplement and amounts
so allocated to any Series will not, except as specified in the related
Indenture Supplement, be available to the Noteholders or the O/C Holder of any
other Series.  All other amounts not otherwise allocated to a Series shall be
allocated to the Transferor Amount.  Allocations of the foregoing amounts among
the Holders of the Notes, the O/C Holder and the Transferor, among the Series
and among the Classes in any Series, shall be set forth in the related Indenture
Supplement or Indenture Supplements.

 

(d)           The Note Administrator, at the direction of the Servicer and on
behalf of the Indenture Trustee, shall within two Business Days of each Deposit
Date withdraw from the Collection Account and distribute to the Transferor all
Collections allocated to the Transferor, except to the extent previously
released and paid by the Issuer to the Transferor for the purchase of Principal
Receivables pursuant to subsection 8.04(b) above and the related Indenture
Supplement.

 

Section 8.05.          Shared Principal Collections.

 

On each Distribution Date, (a) the Note Administrator, at the written direction
of the  Servicer received no later than the Determination Date and on behalf of
the Indenture Trustee, shall allocate Shared Principal Collections (as described
below) to each Principal Sharing Series, pro rata, in proportion to the
Principal Shortfalls, if any, with respect to each such Series and (b) the
Servicer shall withdraw from the Collection Account and pay to the Issuer an
amount equal to the excess, if any, of (x) the aggregate amount for all
outstanding Series of Collections of Principal Receivables which the related
Indenture Supplements specify are to be treated as “Shared Principal
Collections” for such Distribution Date over (y) the aggregate amount for all
outstanding Series which the related Indenture Supplements specify are
“Principal Shortfalls” for such Series and for such Distribution Date.

 

Section 8.06.          [Reserved].

 

Section 8.07.          Release of Collateral; Eligible Loan Documents.

 

(a)           The Indenture Trustee may, and when required by the provisions of
this Indenture shall, execute instruments prepared by and at the expense of the
Issuer to release property from the lien of this Indenture, or convey the
Indenture Trustee’s interest in the same, in a manner and under circum­stances
which are consistent with the provisions of this Indenture.  No party relying
upon an instrument executed by the Indenture Trustee as provided in this Article
VIII shall be bound to ascertain the Indenture Trustee’s authority, inquire into
the satisfaction of any conditions precedent or see to the application of any
monies.

 

(b)           In order to facilitate the servicing of the Receivables by the
Servicer, the Indenture Trustee upon Issuer Order shall authorize the Servicer
to execute in the name and on behalf of the Indenture Trustee instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
other comparable instruments with respect to the Receivables (and the Indenture
Trustee shall execute any such documents on request of the Servicer), subject to
the obligations of the Servicer under the Transfer and Servicing Agreement.

 

(c)           The Indenture Trustee shall, at such time as there are no Notes
outstanding, release and transfer to the O/C Holder, without recourse, all of
the Collateral that secured the Notes (other than any cash held for the payment
of the Notes pursuant to Section

 

53

--------------------------------------------------------------------------------


 

4.02).  The Indenture Trustee shall release property from the lien of this
Indenture pursuant to this Section 8.07(c) only upon receipt of an Issuer Order
accompanied by an Officer’s Certificate and an Opinion of Counsel.

 

(d)           Notwithstanding anything to the contrary in this Indenture, the
Transfer and Servicing Agreement and the Trust Agreement, immediately prior to
the release of any portion of the Collateral or any funds on deposit in the
Series Accounts pursuant to this Indenture after payment in full of the Notes of
a Series, the Indenture Trustee shall remit to the O/C Holder for its own
account any funds with respect to such Series that, upon such release, would
otherwise be remitted to the Issuer.

 

Section 8.08.          Opinion of Counsel.

 

The Indenture Trustee shall receive at least seven (7) days notice when
requested by the Issuer to take any action pursuant to subsection 8.07(a),
accompanied by copies of any instruments involved, and the Indenture Trustee
shall also require, as a condition to such action, an Opinion of Counsel (which
shall be obtained at the expense of the Issuer), in form and substance
reasonably satisfactory to the Indenture Trustee, stating the legal effect of
any such action, outlining the steps required to complete the same, and
concluding that all conditions precedent to the taking of such action have been
complied with and such action will not materially and adversely impair the
security for the Notes or any other interests in the Receivables specified in
the related Indenture Supplement or the rights of the Noteholders or holders of
such other interests in contravention of the provisions of this Indenture;
provided, however, that such Opinion of Counsel shall not be required to express
an opinion as to the fair value of the Collateral. The counsel rendering any
such opinion may rely, without independent investigation, on the accuracy and
validity of any certificate or other instrument delivered to the Indenture
Trustee in connection with any such action.

 

ARTICLE IX

 

DISTRIBUTIONS AND REPORTS TO NOTEHOLDERS

 

Distributions shall be made to, and reports shall be provided to, Noteholders as
set forth in the applicable Indenture Supplement.  The identity of the
Noteholders with respect to distributions and reports shall be determined
according to the immediately preceding Record Date.

 

ARTICLE X

 

SUPPLEMENTAL INDENTURES

 

Section 10.01.        Supplemental Indentures Without Consent of Noteholders.

 

(a)           Without the consent of the Holders of any Notes, but upon
satisfaction of the Rating Agency Condition, the Issuer, the Note Administrator
and the Indenture Trustee, when authorized by an Issuer Order, at any time and
from time to time, may enter into one or more indentures supplemental hereto for
any of the following purposes:

 

(i)            to correct or enhance the description of any property at any time
subject to the lien of this Indenture, or better to assure, convey and confirm
unto the Indenture

 

54

--------------------------------------------------------------------------------


 

Trustee any property subject or required to be subjected to the lien of this
Indenture, or to subject to the lien of this Indenture additional property;

 

(ii)           to evidence the succession, in compliance with Section 3.11
hereof, of another Person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer contained herein, in the Notes and in
the O/C Certificate;

 

(iii)          to add to the covenants of the Issuer, for the benefit of the
Holders of the Notes, or to surrender any right or power herein conferred upon
the Issuer;

 

(iv)          to convey, transfer, assign, mortgage or pledge any property to or
with the Indenture Trustee;

 

(v)           to cure any ambiguity, to correct or supplement any provision
herein or in any supplemental indenture that may be inconsistent with any other
provision herein or in any supplemental indenture or to make any other
provisions with respect to matters or questions arising under this Indenture or
in any supplemental indenture; provided that such action shall not adversely
affect the interests of the Holders of any Series or Class of Outstanding Notes;

 

(vi)          to evidence and provide for the acceptance of the appointment
hereunder by a successor indenture trustee or successor note administrator with
respect to the Notes and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one indenture trustee, pursuant to the requirements of
Article VI;

 

(vii)         to provide for the issuance of one or more new Series of Notes, in
accordance with the provisions of Section 2.11 hereof;

 

(viii)        to provide for the termination of any interest rate swap agreement
or other form of credit enhancement in accordance with the provisions of the
related Indenture Supplement; or

 

(ix)           to provide for the listing of one or more Classes of any Series
of Notes on any securities exchange.

 

The Indenture Trustee and the Note Administrator are each hereby authorized to
join in the execution of any such supplemental indenture and to make any further
appropriate agreements and stipulations that may be therein contained.

 

(b)           The Issuer, the Note Administrator and the Indenture Trustee, when
authorized by an Issuer Order, may, also without the consent of any Noteholders
of any Series then Outstanding but upon satisfaction of the Rating Agency
Condition with respect to the Notes of all Series, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Holders of the Notes under this
Indenture; provided, however that (i) the O/C Holder shall have delivered to the
Indenture Trustee and the Note Administrator an Officer’s Certificate, dated the
date of any such action, stating that the O/C Holder reasonably believes that
such action will not have an Adverse Effect and (ii) a Tax Opinion shall have
been delivered to each Rating Agency.  Additionally, notwithstanding the
preceding sentence, the Issuer, the Note Administrator and the Indenture

 

55

--------------------------------------------------------------------------------


 

Trustee, when authorized by an Issuer Order, may, without the consent of any
Noteholders of any Series then Outstanding or the Series Enhancers for any
Series, enter into an indenture or indentures supplemental hereto to add, modify
or eliminate such provisions as may be necessary or advisable in order to enable
all or a portion of the Trust (i) to qualify as, and to permit an election to be
made to cause the Trust to be treated as, a “financial asset securitization
investment trust” as described in the provisions of Section 860L of the Code,
and (ii) to avoid the imposition of state or local income or franchise taxes
imposed on the Trust’s property or its income; provided, however, that (i) the
O/C Holder delivers to the Indenture Trustee, the Note Administrator and the
Owner Trustee an Officer’s Certificate to the effect that the proposed
amendments meet the requirements set forth in this subsection 10.01(b), (ii) the
Rating Agency Condition will have been satisfied and (iii) such amendment does
not affect the rights, duties or obligations of the Indenture Trustee, the Note
Administrator or the Owner Trustee hereunder.

 

Notes held by the Transferor or any of its Affiliates or agents (to the extent
actually known to be held by a Responsible Officer of the Indenture Trustee)
will not be considered in the determination of (i) whether the requisite
percentage of Notes Outstanding has been obtained in support of any amendment
under this Section 10.01 and (ii) the amount of Notes Outstanding in connection
with the calculation of such requisite percentage.

 

Section 10.02.        Supplemental Indentures with Consent of Noteholders.

 

The Issuer, the Note Administrator and the Indenture Trustee, when authorized by
an Issuer Order, also may, upon satisfaction of the Rating Agency Condition and
with the consent of the Majority Noteholders of each adversely affected Series
of Notes, by Act of such Holders delivered to the Issuer, the Note Administrator
and the Indenture Trustee, enter into an indenture or indentures supplemental
hereto for the purpose of adding any provisions to, changing in any manner or
eliminating any of the provisions of this Indenture or of modifying in any
manner the rights of such Noteholders under this Indenture; provided, however
that no such supplemental indenture shall, without the consent of the Holder of
each outstanding Note adversely affected thereby:

 

(a)           change the due date of any installment of principal of or interest
on any Note, or reduce the principal amount thereof, the interest rate specified
thereon or the redemption price with respect thereto or change any place of
payment where, or the coin or currency in which, any Note or any interest
thereon is payable;

 

(b)           impair the right to institute suit for the enforcement of the
provisions of this Indenture requiring the application of funds available
therefor, as provided in Article V, to the payment of any such amount due on the
Notes on or after the respective due dates thereof (or, in the case of
redemption, on or after the Redemption Date);

 

(c)           reduce the percentage of the Outstanding Amount of the Notes of
any Series outstanding the consent of the Holders of which is required for any
such supplemental indenture, or the consent of the Holders of which is required
for any waiver of compliance with certain provisions of this Indenture or
certain defaults hereunder and their consequences as provided for in this
Indenture;

 

(d)           reduce the percentage of the Outstanding Amount of the Notes of
any Series outstanding the consent of the Holders of which is required to direct
the Indenture Trustee to sell or liquidate the Collateral if the proceeds of
such sale would be insufficient to pay the principal amount and accrued but
unpaid interest on the outstanding Notes of such Series;

 

56

--------------------------------------------------------------------------------


 

(e)           decrease the percentage of the Outstanding Amount of the Notes of
any Series required to amend the sections of this Indenture which specify the
applicable percentage of the Outstanding Amount of the Notes of such Series
necessary to amend the Indenture or any Transaction Documents which require such
consent;

 

(f)            modify or alter the provisions of this Indenture prohibiting the
voting of Notes held by the Trust, any other obligor on the Notes, an Accounts
Owner or any affiliate thereof; or

 

(g)           permit the creation of any Lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral for
any Notes or, except as otherwise permitted or contemplated herein, terminate
the lien of this Indenture on any such Collateral at any time subject hereto or
deprive the Holder of any Note or the holder of any other interest in the
Receivables as specified in the related Indenture Supplement of the security
provided by the Lien of this Indenture.

 

Notes held by the Transferor or any of its Affiliates or agents (to the extent
actually known to be held by a Responsible Officer of the Indenture Trustee)
will not be considered in the determination of (i) whether the requisite
percentage of Notes Outstanding has been obtained in support of any amendment
under this Section 10.02 and (ii) the amount of Notes Outstanding in connection
with the calculation of such requisite percentage.

 

It shall not be necessary for any Act of Noteholders under this Section 10.02 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Note Administrator and the
Indenture Trustee of any supplemental indenture pursuant to this Section 10.02,
the Note Administrator shall mail to the Holders of the Notes to which such
supplemental indenture relates written notice setting forth in general terms the
substance of such supplemental indenture.  Any failure of the Note Administrator
to mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture.

 

Section 10.03.        Execution of Supplemental Indentures.

 

In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article X or the modification thereby of the trusts
created by this Indenture, the Indenture Trustee and the Note Administrator
shall be entitled to receive, and subject to Sections 6.01 and 6.02, shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture.  The Indenture Trustee, the Note Administrator or Owner Trustee may,
but shall not be obligated to, enter into any such supplemental indenture that
affects the Indenture Trustee’s, the Note Administrator’s or Owner Trustee’s (as
such or in its individual capacity) own rights, duties, liabilities, benefits,
protections, privileges or immunities under this Indenture or otherwise.

 

Section 10.04.        Effect of Supplemental Indenture.

 

Upon the execution of any supplemental indenture under this Article X, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.

 

57

--------------------------------------------------------------------------------


 

Section 10.05.        Reference in Notes to Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article X may, and if required by the Note
Administrator shall, bear a notation in form approved by the Note Administrator
as to any matter provided for in such supplemental indenture.  If the Issuer
shall so determine, new Notes so modified as to conform to any such supplemental
indenture may be prepared and executed by the Issuer and authenticated and
delivered by the Note Administrator in exchange for the Outstanding Notes.

 

ARTICLE XI

 

TERMINATION

 

Section 11.01.        Termination of Trust.

 

The Trust and the respective obligations and responsibilities of the Indenture
Trustee and the Note Administrator created hereby (other than the obligation of
the Note Administrator to make payments to Noteholders as hereinafter set forth)
shall terminate, except with respect to the duties described in subsection
11.02(b), as provided in the Trust Agreement.

 

Section 11.02.        Final Distribution.

 

(a)           The Servicer shall give the Indenture Trustee and the Note
Administrator at least thirty (30) days prior notice of the Distribution Date on
which the Noteholders of any Series or Class or the O/C Holder may surrender
their Notes or O/C Certificate, as applicable, for payment of the final
distribution on and cancellation of such Notes (or, in the event of a final
distribution resulting from the application of Section 2.06, 6.01 or 7.01 of the
Transfer and Servicing Agreement, notice of such Distribution Date promptly
after the Servicer has determined that a final distribution will occur, if such
determination is made less than thirty (30) days prior to such Distribution
Date).  Such notice shall be accompanied by an Officer’s Certificate setting
forth the information specified in Section 3.05 of the Transfer and Servicing
Agreement covering the period during the then-current calendar year through the
date of such notice.  Not later than the fifth day of the month in which the
final distribution in respect of such Series or Class is payable to Noteholders,
the Note Administrator shall provide notice to Noteholders of such Series or
Class specifying (i) the date upon which final payment of such Series or Class
will be made upon presentation and surrender of Notes of such Series or Class at
the office or offices therein designated, (ii) the amount of any such final
payment and (iii) that the Record Date otherwise applicable to such payment date
is not applicable, payments being made only upon presentation and surrender of
such Notes at the office or offices therein specified.  The Note Administrator
shall give such notice to the Transfer Agent and Registrar, the Indenture
Trustee and the Paying Agent at the time such notice is given to Noteholders.

 

(b)           Notwithstanding a final distribution to the Noteholders of any
Series or Class (or the termination of the Trust), except as otherwise provided
in this paragraph, all funds then on deposit in the Collection Account and any
Series Account allocated to such Noteholders shall continue to be held in trust
for the benefit of such Noteholders and the Paying Agent or the Note
Administrator shall remit such funds to such Noteholders upon surrender of their
Notes, if certificated.  In the event that all such Noteholders shall not
surrender their Notes for cancellation within six (6) months after the date
specified in the notice from the Indenture Trustee described in paragraph (a),
the Note Administrator shall give a second notice to the remaining such

 

58

--------------------------------------------------------------------------------


 

Noteholders to surrender their Notes for cancellation and receive the final
distribution with respect thereto.  If within one year after the second notice
all such Notes shall not have been surrendered for cancellation, the Note
Administrator may take appropriate steps, or may appoint an agent to take
appropriate steps, to contact the remaining such Noteholders concerning
surrender of their Notes, and the cost thereof shall be paid out of the funds in
the Collection Account or any Series Account held for the benefit of such
Noteholders.  The Note Administrator and the Paying Agent shall pay to the
Issuer any monies held by them for the payment of principal or interest that
remains unclaimed for two (2) years.  After payment to the Issuer, Noteholders
entitled to the money must look to the Issuer for payment as general creditors
unless an applicable abandoned property law designates another Person.

 

Section 11.03.        Termination Distributions.

 

Upon the termination of the Trust pursuant to the terms of the Trust Agreement,
the Indenture Trustee shall assign and convey to the Issuer or any of its
designees, without recourse, representation or warranty, all right, title and
interest of the Trust in the Receivables, whether then existing or thereafter
created, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto
(including all monies then held in the Collection Account or any Series Account)
and all proceeds thereof, except for amounts held by the Indenture Trustee
pursuant to subsection 11.02(b).  The Indenture Trustee shall execute and
deliver such instruments of transfer and assignment, in each case without
recourse, as shall be prepared by and reasonably requested by the Issuer to vest
in the Issuer or any of its designees all right, title and interest which the
Indenture Trustee had in the Collateral and such other property.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.        Compliance Certificates and Opinions etc.

 

(a)           Upon any application or request by the Issuer to the Indenture
Trustee  or Note Administrator to take any action under any provision of this
Indenture, the Issuer shall furnish to the Indenture Trustee and Note
Administrator (i) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and (ii) an Opinion of Counsel stating that in
the opinion of such counsel all such conditions precedent, if any, have been
complied with, except that, in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture, no additional certificate or opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(i)            a statement that each signatory of such certificate or opinion
has read or has caused to be read such covenant or condition and the definitions
herein relating thereto;

 

(ii)           a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

59

--------------------------------------------------------------------------------


 

(iii)          a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether or not such covenant
or condition has been complied with; and

 

(iv)          a statement as to whether, in the opinion of each such signatory,
such condition or covenant has been complied with.

 

(b)           (i)  Prior to the deposit of any Collateral or other property or
securities with the Indenture Trustee that is to be made the basis for the
release of any property or securities subject to the lien of this Indenture, the
Issuer shall, in addition to any obligation imposed in subsection 12.01(a) or
elsewhere in this Indenture, furnish to the Indenture Trustee and Note
Administrator an Officer’s Certificate certifying or stating the opinion of each
person signing such certificate as to the fair value (within ninety (90) days of
such deposit) to the Issuer of the Collateral or other property or securities to
be so deposited.

 

(ii)           [Reserved].

 

(iii)          Other than with respect to the release of any Defaulted
Receivables and Receivables in Removed Receivables, whenever any property or
securities are to be released from the lien of this Indenture, the Issuer shall
also furnish to the Indenture Trustee  and the Note Administrator an Officer’s
Certificate certifying or stating the opinion of each Person signing such
certificate as to the fair value (within ninety (90) days of such release) of
the property or securities proposed to be released and stating that in the
opinion of such Person the proposed release will not impair the security under
this Indenture in contravention of the provisions hereof.

 

(iv)          [Reserved].

 

(v)           Notwithstanding any other provision of this Section 12.01, the
Issuer may (A) collect, liquidate, sell or otherwise dispose of Receivables as
and to the extent permitted or required by the Transaction Documents and (B)
make cash payments out of the Series Accounts as and to the extent permitted or
required by the Transaction Documents.

 

Section 12.02.        Form of Documents Delivered to Indenture Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such officer’s certificate or opinion is
based are erroneous.  Any such certificate of an Authorized Officer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
Servicer, an Accounts Owner, the

 

60

--------------------------------------------------------------------------------


 

O/C Holder, the Issuer or the Administrator, stating that the information with
respect to such factual matters is in the possession of the Servicer, an
Accounts Owner, the O/C Holder, the Issuer or the Administrator, unless such an
Authorized Officer or Counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.

 

Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

 

Whenever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee and the Note Administrator, it is provided that
the Issuer shall deliver any document as a condition of the granting of such
application, or as evidence of the Issuer’s compliance with any term hereof, it
is intended that the truth and accuracy, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of the Issuer to have such application granted
or to the sufficiency of such certificate or report.  The foregoing shall not,
however, be construed to affect the Indenture Trustee’s or the Note
Administrator’s right to rely upon the truth and accuracy of any statement or
opinion contained in any such document as provided in Article VI.

 

Section 12.03.        Acts of Noteholders.

 

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agent
duly appointed in writing and satisfying any requisite percentages as to minimum
number or dollar value of outstanding principal amount represented by such
Noteholders; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Issuer. 
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section 12.03.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Indenture Trustee
deems sufficient.

 

(c)           The ownership of Notes shall be proved by the Note Register.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of every Note issued upon the registration thereof in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

61

--------------------------------------------------------------------------------


 

Section 12.04.        Notices, Etc. to Indenture Trustee and Issuer.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by the Agreement to be made
upon, given or furnished to, or filed with:

 

(a)           the Indenture Trustee by any Noteholder or by the Issuer shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to a Responsible Officer, by facsimile transmission or by other means
acceptable to the Indenture Trustee to or with the Indenture Trustee at its
Corporate Trust Office;

 

(b)           the Issuer by the Indenture Trustee or by any Noteholder shall be
sufficient for every purpose hereunder if in writing and mailed, first-class
postage prepaid, to the Issuer addressed to it at Wilmington Trust Company,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention:  Corporate Trust Administration, or at any other address previously
furnished in writing to the Indenture Trustee by the Issuer.  A copy of each
notice to the Issuer shall be sent in writing and mailed, first-class postage
prepaid, to the Administrator at 245 Perimeter Center Parkway, Suite 600,
Atlanta, Georgia 30346; or

 

(c)           the Note Administrator by any Noteholder or by the Issuer shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to a Responsible Officer, by facsimile transmission or by other means
acceptable to the Note Administrator to or with the Note Administrator at its
Corporate Trust Office.

 

Section 12.05.        Notices to Noteholders; Waiver.

 

Where the Indenture provides for notice to Noteholders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed by registered or certified mail or first class postage
prepaid or national overnight courier service to each Noteholder affected by
such event, at its address as it appears on the Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice.  In any case where notice to Noteholders is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Noteholder shall affect the sufficiency of such notice
with respect to other Noteholders, and any notice which is mailed in the manner
herein provided shall conclusively be presumed to have been duly given.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Indenture Trustee shall be deemed to
be a sufficient giving of such notice.

 

Where this Indenture provides for notice to any Rating Agency, failure to give
such notice shall not affect any other rights or obligations created hereunder
and shall not under any circumstance constitute a Default or Event of Default.

 

62

--------------------------------------------------------------------------------


 

Section 12.06.        Alternate Payment and Notice Provisions.

 

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the prior written consent of the Indenture Trustee,
which consent may be withheld in the Indenture Trustee’s sole discretion, may
enter into any agreement with any Holder of a Note providing for a method of
payment, or notice by the Indenture Trustee or any Paying Agent to such Holder,
that is different from the methods provided for in this Indenture for such
payments or notices.  The Issuer will furnish to the Indenture Trustee a copy of
each such agreement and the Indenture Trustee will cause payments to be made and
notices to be given in accordance with such agreements.

 

Section 12.07.        Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 12.08.        Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer and the Indenture
Trustee shall bind its successors and assigns, whether so expressed or not.

 

Section 12.09.        Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 12.10.        Benefits of Indenture.

 

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, the
Noteholders, the Servicer, the Owner Trustee, the O/C Holder and the Transferor,
any benefit.

 

Section 12.11.        Legal Holidays.

 

In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due, and no interest shall accrue for the period from and after any
such nominal date.

 

Section 12.12.        GOVERNING LAW.

 

THIS INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

63

--------------------------------------------------------------------------------


 

Section 12.13.        Counterparts.

 

This Indenture may be executed in any number of counter­parts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Section 12.14.        Trust Obligation.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee, the Certificate Trustee, the
Certificate Administrator, the Note Administrator or the Indenture Trustee on
the Notes or any O/C Certificate or under this Indenture or any certificate or
other writing delivered in connection herewith or therewith, against (i) the
Indenture Trustee, the Certificate Trustee, the Certificate Administrator, the
Note Administrator or the Owner Trustee in its individual capacity, (ii) any
owner of a beneficial interest in the Issuer or (iii) any partner, owner,
beneficiary, agent, officer, director, employee or agent of the Indenture
Trustee, the Certificate Trustee, the Certificate Administrator, the Note
Administrator or the Owner Trustee in its individual capacity, any holder of a
beneficial interest in the Issuer, the Owner Trustee, the Certificate Trustee,
the Certificate Administrator, the Note Administrator or the Indenture Trustee
or of any successor or assign of the Indenture Trustee, the Certificate Trustee,
the Certificate Administrator, the Note Administrator or the Owner Trustee in
its individual capacity, except as any such Person may have expressly agreed (it
being understood that the Indenture Trustee, the Certificate Trustee, the
Certificate Administrator, the Note Administrator and the Owner Trustee have no
such obligations in their individual capacity) and except that any such partner,
owner or beneficiary shall be fully liable, to the extent provided by applicable
law, for any unpaid consideration for stock, unpaid capital contribution or
failure to pay any installment or call owing to such entity.  For all purposes
of this Indenture, in the performance of any duties or obligations hereunder,
the Owner Trustee (as such or in its individual capacity) shall be subject to,
and entitled to the benefits of, the terms and provisions of the Trust
Agreement.

 

Section 12.15.        No Petition.

 

The Indenture Trustee and the Note Administrator, by entering into this
Indenture, and each Noteholder, by accepting a Note, hereby covenant and agree
that they will not at any time institute against the Issuer, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.

 

Section 12.16.        Limitation of Liability.  Notwithstanding any other
provision herein or elsewhere, this Indenture has been executed and delivered by
Wilmington Trust Company, not in its individual capacity, but solely in its
capacity as Owner Trustee of the Trust.  In no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Agreement and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

 

Section 12.17.      Certain Commercial Law Representations and Warranties.  The
Issuer hereby makes the following representations and warranties.  Such
representations and warranties shall survive until the termination of this
Indenture.  Such representations and

 

64

--------------------------------------------------------------------------------


 

warranties speak of the date that a security interest in the Collateral (as
defined below) is granted to the Indenture Trustee but shall not be waived by
any of the parties to this Indenture unless the Rating Agency Condition is
satisfied with respect to such waiver.

 

(a)           This Indenture creates a valid and continuing security interest
(as defined in the applicable UCC) in favor of the Indenture Trustee in the
Receivables described in the Granting Clause of this Indenture (the
“Collateral”), which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Issuer.

 

(b)           The Collateral constitutes an “account” within the meaning of the
applicable UCC.

 

(c)           At the time of its grant of any security interest in the
Collateral pursuant to this Indenture, the Issuer owned and had good and
marketable title to the Collateral free and clear of any lien, claim or
encumbrance of any Person other than the Indenture Trustee.

 

(d)           The Issuer has caused or will have caused, within ten (10) days of
the initial execution of this Indenture, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Indenture Trustee pursuant to this Indenture.

 

(e)           The Issuer has registered the Indenture Trustee as the registered
owner of the Collateral.

 

(f)            Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed the Collateral.  The Issuer has
not authorized the filing of and is not aware of any financing statements
against the Issuer that include a description of the Collateral other than any
financing statement relating to the security interest granted to the Indenture
Trustee pursuant to this Indenture or that has been terminated.  The Issuer is
not aware of any judgment or tax lien filings against the Issuer.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed by their respective officers thereunto duly
authorized and attested, all as of the day and year first above written.

 

 

 

CSGQ TRUST,

 

as Issuer

 

 

 

By:  Wilmington Trust Company,
not in its individual capacity
but solely as Owner Trustee

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Indenture Trustee

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CITIBANK, N.A.,

 

as Note Administrator

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page toed Master Indenture]

 

66

--------------------------------------------------------------------------------


 

Acknowledged and Accepted:

 

COMPUCREDIT CORPORATION,

as Servicer

 

By:

 

 

Name:

Title:

 

CSG FUNDING, LLC,

as O/C Holder

 

By:

 

 

Name:

Title:

 

PACCT, LLC,

as Transferor

 

By:

 

 

Name:

Title:

 

[Signature Page to Master Indenture]

 

67

--------------------------------------------------------------------------------